Exhibit 10.1

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 12, 2018

among

NEWELL BRANDS INC.,

as the Company,

The SUBSIDIARY BORROWERS Party Hereto,

The GUARANTORS from Time to Time Party Hereto,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

CITIBANK, N.A.,

HSBC SECURITIES (USA) INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

RBC CAPITAL MARKETS, LLC1

as Joint Lead Arrangers and Joint Bookrunners

 

 

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

CITIBANK, N.A.,

HSBC SECURITIES (USA) INC. and

RBC CAPITAL MARKETS, LLC

as Syndication Agents

 

 

 

 

1 

RBC Capital Markets is a marketing name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1

 

Definitions

 

Section 1.01. Defined Terms

     1  

Section 1.02. Classification of Loans and Borrowings

     27  

Section 1.03. Luxembourg Terms

     27  

Section 1.04. Terms Generally

     27  

Section 1.05. Accounting Terms; GAAP

     28  

Section 1.06. Interest Rates; LIBOR Notification

     28  

Section 1.07. Currencies; Currency Equivalents

     28  

Section 1.08. Divisions

     29   ARTICLE 2

 

The Credits

 

Section 2.01. Commitments

     29  

Section 2.02. Loans and Borrowings

     29  

Section 2.03. Requests for Revolving Borrowings

     30  

Section 2.04. Swingline Loans

     31  

Section 2.05. Designation of Additional Borrowers

     33  

Section 2.06. Letters of Credit

     35  

Section 2.07. Funding of Borrowings

     40  

Section 2.08. Interest Elections

     41  

Section 2.09. Termination and Reduction of Commitments

     42  

Section 2.10. Repayment of Loans; Evidence of Debt

     42  

Section 2.11. Prepayment of Loans

     43  

Section 2.12. Fees

     45  

Section 2.13. Interest

     46  

Section 2.14. Alternate Rate of Interest

     47  

Section 2.15. Increased Costs

     48  

Section 2.16. Break Funding Payments

     50  

Section 2.17. Taxes

     50  

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     54  

Section 2.19. Mitigation Obligations; Replacement of Lenders

     56  

Section 2.20. Defaulting Lenders

     57  

Section 2.21. Increase in Commitments

     59  

Section 2.22. Extension of Maturity Date

     60   ARTICLE 3

 

Representations and Warranties

 

Section 3.01. Corporate Existence; Powers

     62  

Section 3.02. Corporate Action; Enforceability

     62  

Section 3.03. Governmental Approvals; No Conflicts

     62  

Section 3.04. Financial Condition; No Material Adverse Change

     63  

Section 3.05. Litigation and Environmental Matters

     63  

Section 3.06. Compliance with Laws and Agreements

     63  

 

i



--------------------------------------------------------------------------------

Section 3.07. Investment Company Status

     63  

Section 3.08. Taxes

     63  

Section 3.09. ERISA and Canadian Pension Plans

     64  

Section 3.10. Disclosure

     64  

Section 3.11. Use of Credit

     64  

Section 3.12. Subsidiary Borrower Approvals

     64  

Section 3.13. AML, Anti-Corruption Laws and Sanctions

     64  

Section 3.14. Center of Main Interests and Establishment

     65   ARTICLE 4

 

Conditions

 

Section 4.01. Effective Date

     65  

Section 4.02. Each Credit Event

     67   ARTICLE 5

 

Affirmative Covenants

 

Section 5.01. Financial Statements; Ratings Change and Other Information

     68  

Section 5.02. Notices of Material Events

     69  

Section 5.03. Existence; Conduct of Business

     69  

Section 5.04. Payment of Obligations

     70  

Section 5.05. Maintenance of Properties; Insurance

     70  

Section 5.06. Books and Records; Inspection Rights

     70  

Section 5.07. Compliance with Laws

     70  

Section 5.08. Use of Proceeds and Letters of Credit

     70  

Section 5.09. Accuracy of Information

     71  

Section 5.10. Guarantors

     71   ARTICLE 6

 

Negative Covenants

 

Section 6.01. Subsidiary Indebtedness

     71  

Section 6.02. Liens

     72  

Section 6.03. Fundamental Changes

     73  

Section 6.04. Transactions with Affiliates

     74  

Section 6.05. Total Indebtedness to Total Capital

     74  

Section 6.06. Interest Coverage Ratio

     74  

Section 6.07. Use of Proceeds

     74   ARTICLE 7

 

Guarantee

 

Section 7.01. Guarantee

     75  

Section 7.02. Obligations Unconditional

     75  

Section 7.03. Reinstatement

     75  

Section 7.04. Subrogation

     76  

Section 7.05. Remedies

     76  

Section 7.06. Instrument for the Payment of Money

     76  

Section 7.07. Continuing Guarantee

     76  

Section 7.08. General Limitation on Guarantee Obligations

     76  

 

ii



--------------------------------------------------------------------------------

ARTICLE 8

 

Events of Default

 

Section 8.01. Events of Default

     77  

Section 8.02. Application of Payments

     79   ARTICLE 9

 

The Administrative Agent

 

Section 9.01. Authorization and Action

     80  

Section 9.02. Administrative Agent’s Reliance, Indemnification, Etc.

     81  

Section 9.03. Posting of Communications

     82  

Section 9.04. The Administrative Agent Individually

     84  

Section 9.05. Successor Administrative Agent

     84  

Section 9.06. Acknowledgements of Lenders and Issuing Banks

     85  

Section 9.07. Certain ERISA Matters

     85   ARTICLE 10

 

Miscellaneous

 

Section 10.01. Notices

     86  

Section 10.02. Waivers; Amendments

     87  

Section 10.03. Expenses; Indemnity; Damage Waiver

     89  

Section 10.04. Successors and Assigns

     91  

Section 10.05. Survival

     95  

Section 10.06. Counterparts; Integration; Effectiveness

     95  

Section 10.07. Severability

     95  

Section 10.08. Right of Setoff

     95  

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process

     96  

Section 10.10. WAIVER OF JURY TRIAL

     97  

Section 10.11. Headings

     97  

Section 10.12. Confidentiality

     97  

Section 10.13. No Fiduciary Duty, etc.

     98  

Section 10.14. Payments Set Aside

     99  

Section 10.15. AML Laws

     100  

Section 10.16. Interest Rate Limitation

     100  

Section 10.17. Interest Act (Canada)

     100  

Section 10.18. Judgment Currency

     100  

Section 10.19. Release of Guarantors

     101  

Section 10.20. Bifurcation

     101  

Section 10.21. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

     102  

Section 10.22. Effect of the Amendment and Restatement of the Existing Credit
Agreement

     102  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01A

  

–  

  

Commitments

Schedule 2.01B

  

–  

  

Swingline Commitments

Schedule 2.01C

  

–  

  

Applicable LC Fronting Sublimit

Schedule 2.06

  

–  

  

Existing Letters of Credit

Schedule 6.01

  

–  

  

Existing Indebtedness

Schedule 6.02(b)  

  

–  

  

Existing Liens

EXHIBITS:

 

Exhibit A    –      Form of Assignment and Assumption Exhibit B    –      Form
of Guarantor Joinder Agreement Exhibit C    –      Form of Subsidiary Borrower
Joinder Agreement Exhibit D-1      –      U.S. Tax Compliance Certificate (For
Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit D-2    –      U.S. Tax Compliance Certificate (For Non-U.S. Lenders that
are Partnerships for U.S. Federal Income Tax Purposes Exhibit D-3    –      U.S.
Tax Compliance Certificate (For Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes Exhibit D-4    –      U.S. Tax Compliance
Certificate (For Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes Exhibit E    –      Form of Promissory Note

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 12, 2018 among
NEWELL BRANDS INC., a Delaware corporation (the “Company”), the SUBSIDIARY
BORROWERS from time to time party hereto, the GUARANTORS from time to time party
hereto, the LENDERS from time to time party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

WITNESSETH THAT:

WHEREAS, the Company is party to that certain Amended and Restated Credit
Agreement, dated as of January 26, 2016 (the “Existing Credit Agreement”) among,
among others, the Company, the subsidiary borrowers from time to time party
thereto, the guarantors from time to time party thereto, the lenders from time
to time party thereto (the “Existing Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Existing Lenders;

WHEREAS, subject to and upon the terms and conditions set forth herein, the
parties hereto wish to amend and restate the Existing Credit Agreement in its
entirety in the form of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that, on the
Effective Date (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article 1), the Existing
Credit Agreement shall be and is hereby amended and restated as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“1995 Indenture” means the Indenture, dated as of November 1, 1995, between the
Company (as successor to Newell Co.), as issuer, and The Bank of New York Mellon
Trust Company, N.A. (as successor to JPMCB), as trustee, as further
supplemented, amended or modified from time to time prior to the date hereof.

“2012 Indenture” means the Indenture, dated as of June 14, 2012 between the
Company, as issuer, and The Bank of New York Mellon Trust Company, N.A., as
trustee, as further supplemented, amended or modified from time to time prior to
the date hereof.

“2014 Indenture” means the Indenture, dated as of November 19, 2014, between the
Company, as issuer, and U.S. Bank National Association, as trustee, as further
supplemented, amended or modified from time to time prior to the date hereof.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.22.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the relevant LIBO Rate for such Interest
Period for such Borrowing denominated in the relevant Currency multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s office and, as
appropriate, account or accounts in respect of each relevant Currency, as
designated from time to time by the Administrative Agent in a notice to the
Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Currency” has the meaning assigned to such term in Section 2.14.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Indemnitee” has the meaning assigned to such term in Section 10.03(c).

“Agreed Foreign Currency” means, at any time, any of euro, Pounds Sterling,
Canadian Dollars and, with the agreement of each Lender and the Administrative
Agent (and each Issuing Bank, as to any Letter of Credit requested to be issued
by it), any other Foreign Currency, so long as, in respect of any such specified
Currency or other Foreign Currency, at such time (a) such Currency is dealt with
in the London interbank deposit market, (b) such Currency is readily available,
is freely transferable and convertible into Dollars in the London foreign
exchange market and (c) no central bank or other governmental authorization in
the country of issue of such Currency (including, in the case of the euro, any
authorization by the European Central Bank) is required to permit use of such
Currency by any Lender for making any Revolving Loan hereunder and/or to permit
any Applicable Borrower to borrow and repay the principal thereof and to pay the
interest thereon and/or, in the case of any Letter of Credit denominated in any
such Currency, to permit the applicable Issuing Bank to issue such Letter of
Credit or make any disbursement with respect thereto hereunder and/or to permit
any Applicable Borrower to reimburse the applicable Issuing Bank for any such
disbursement or pay interest thereon and/or to permit any Lender to acquire a
participation interest therein or make any payment to the applicable Issuing
Bank in consideration thereof, unless, in each case, such authorization has been
obtained and is in full force and effect.

“Agreement” means this Second Amended and Restated Credit Agreement, as
modified, supplemented, restated, amended and restated, extended or renewed from
time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for Dollar deposits for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any

 

2



--------------------------------------------------------------------------------

change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“AML Laws” means all laws, rules and regulations of any jurisdiction applicable
to the Borrowers or any of their Subsidiaries from time to time, concerning or
relating to anti-money laundering, counter-terrorist financing or ”know your
customer” requirements, including the PATRIOT Act, the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), and Parts II.1, XII.2 and
Section 354 of the Criminal Code (Canada).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Borrowers” means the Company and each Subsidiary designated to be a
Subsidiary Borrower for such purpose pursuant to Section 2.05 (so long as such
Subsidiary shall remain a Subsidiary Borrower hereunder). References herein to
“the Applicable Borrower” shall refer to each particular Applicable Borrower
which is (or shall be) the Borrower in respect of the relevant Loans or Letters
of Credit.

“Applicable LC Fronting Sublimit” means (a) with respect to each Issuing Bank on
the Effective Date, the amount set forth opposite such Issuing Bank’s name on
Schedule 2.01C and (b) with respect to any other Person that becomes an Issuing
Bank after the Effective Date, such amount as agreed to in writing by the
Company and such Person at the time such Person becomes an Issuing Bank, as each
of the foregoing amounts may be decreased or increased from time to time with
the written consent of the Company and each applicable Issuing Bank.

“Applicable Parties” has the meaning assigned to such term in Section 9.03(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments of all of the Lenders represented by such Lender’s Commitment;
provided that in the case of Section 2.20 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitments of
all of the Lenders (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, the applicable rate per annum set forth below under
the caption “ABR Spread”, “Eurocurrency Spread” or “Facility Fee Rate”, as the
case may be, based upon the ratings by Moody’s and S&P, respectively, applicable
on such date to the Index Debt:

 

3



--------------------------------------------------------------------------------

    

Index Debt Ratings

Moody’s/S&P

   ABR
Spread      Eurocurrency
Spread      Facility Fee
Rate  

Category 1

   Baa1/BBB+ or better      0.000 %       0.875 %       0.125 % 

Category 2

   Baa2/BBB      0.000 %       0.975 %       0.150 % 

Category 3

   Baa3/BBB-      0.050 %       1.050 %       0.200 % 

Category 4

   Ba1/BB+      0.275 %       1.275 %       0.225 % 

Category 5

   Ba2/BB or lower      0.500 %       1.500 %       0.250 % 

For purposes of the foregoing, (i) if at any time the Company has ratings for
the Index Debt from the Rating Agencies that fall within the same Category, the
Applicable Rate shall be based on such Category; (ii) if at any time a Rating
Agency shall not have in effect a rating for the Index Debt (other than by
reason of the circumstances referred to in the last sentence of this
definition), the relevant Category for purposes of determining the Applicable
Rate shall be Category 5; (iii) if the ratings established or deemed to have
been established by Moody’s and S&P for the Index Debt shall each fall within
different Categories from each other, the Applicable Rate shall be based on the
higher of the two ratings unless one of the ratings is two or more categories
lower than the other rating, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings, and (iv) if the ratings established or deemed to have been established
by any Rating Agency for the Index Debt shall be changed (other than as a result
of a change in the rating system of such Rating Agency), such change shall be
effective as of the date on which it is first announced by such Rating Agency,
irrespective of when notice of such change shall have been furnished by the
Company to the Administrative Agent and the Lenders pursuant to Section 5.01 or
otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if Moody’s or S&P shall cease to be in
the business of rating corporate debt obligations, the Company and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such Rating Agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating of such Rating Agency most recently in
effect prior to such change or cessation.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 9.03(a).

“Approved Fund” has the meaning assigned to such term in Section 10.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of (i) any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof or (ii) in the case of a
solvent Lender, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, provided, further, in each case
that such ownership interest or appointment does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Borrowers” means the Company and each Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type and Currency to any
Applicable Borrower that are made, converted or continued on the same date and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Applicable Borrower for a Revolving
Borrowing in accordance with Section 2.03.

“Business Day” means any day (a) that is not (i) a Saturday or a Sunday,
(ii) any other day on which commercial banks in New York City and Luxembourg are
authorized or required by law to remain closed or (iii) any day on which
interbank payments cannot be effected through the Federal Reserve Bank of New
York’s Fedwire System and (b) if such day relates to a borrowing of, a payment
or prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars or any Foreign Currency (other than euro) (or any notice with respect
thereto), or to the issuance or payment under any Letter of Credit denominated
in any Foreign Currency (other than euro) (or any notice with respect thereto),
that is also a day on which (i) banks are open for general business in London
and (ii) commercial banks and foreign exchange markets settle

 

5



--------------------------------------------------------------------------------

payments in the Principal Financial Center for such Foreign Currency and (c) if
such day relates to a borrowing or continuation of, a payment or prepayment of
principal of or interest on, or the Interest Period for, any Borrowing
denominated in euro (or any notice with respect thereto), or to the issuance or
payment under any Letter of Credit denominated in euro (or any notice with
respect thereto), that is also (i) a day on which banks are open for general
business in London and (ii) a TARGET Day.

“Canadian Dollars” or “CAD$” refers to the lawful money of Canada.

“Canadian Pension Event” means, with respect to any Canadian Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law; (b) the failure to make the required contributions or
payments under any applicable law on or before the due date for such
contributions or payments; (c) the receipt of notice from a Governmental
Authority relating to its intention to terminate in whole or in part any such
Canadian Pension Plan or to appoint a trustee or similar official to administer
any such Canadian Pension Plan, or alleging the insolvency of any such Canadian
Pension Plan; (d) the incurrence of any liability by any Loan Party or any
Subsidiary under any applicable law on account of the complete or partial
termination of such Canadian Pension Plan or the complete or partial withdrawal
of any participating employer therein; or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by any Loan Party or any
Subsidiary, or the imposition on any Loan Party or any Subsidiary, any fine,
excise tax or penalty resulting from any noncompliance with any applicable law.

“Canadian Pension Plan” means any “registered pension plan”, as defined in
Section 248(1) of the ITA, or any other pension plan that is subject to minimum
pension standards legislation in any jurisdiction of Canada, which is maintained
or contributed to by, or to which there is or may be an obligation to contribute
by, a Loan Party or any Subsidiary operating in Canada in respect of any
Person’s employment in Canada with such Loan Party or Subsidiary, but excluding
any statutory benefit plans, such as the Canada and Québec Pension Plans.

“CDOR Rate” means on any day for the relevant Interest Period, the annual rate
of interest equal to the average rate applicable to Canadian Dollar Canadian
bankers’ acceptances for the applicable period that appears on the “Reuters
Screen CDOR Page” as defined in the International Swap Dealer Association, Inc.
definitions, as modified and amended from time to time (or, in the event such
rate does not appear on such page or screen, on any successor or substitute page
or screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the Administrative Agent in its reasonable discretion), rounded to the nearest
1/100th of 1% (with .005% being rounded up), as of 10:15 a.m. Toronto local time
on the first day of such Interest Period and, if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by Administrative
Agent after 10:15 a.m. Toronto local time to reflect any error in the posted
rate of interest or in the posted average annual rate of interest). If the CDOR
Rate shall be less than zero, the CDOR Rate shall be deemed to be zero for
purposes of this Agreement.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the Issuing
Banks (as applicable) and the Lenders, as collateral for LC Exposure or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if any Issuing Bank
benefitting from such collateral agrees in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and/or each applicable Issuing Bank, as
applicable (which documents are hereby consented to by the Lenders). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Centre of Main Interests” means the “centre of main interests” for the purposes
of Regulation (EU) 2015/848 of the European Parliament and of the Council of
20 May 2015 on insolvency proceedings (recast), as amended.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the SEC thereunder as in
effect on the date hereof), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Company; or (b) the acquisition of direct or indirect
Control of the Company by any Person or group. Notwithstanding the foregoing,
any such acquisition shall not constitute a change of control if (i) the Company
becomes a direct or indirect wholly-owned subsidiary of a holding company,
(ii)(A) the direct or indirect holders of the voting Equity Interests of such
holding company immediately following such transaction are substantially the
same as the holders of the Company’s voting Equity Interests immediately prior
to such transaction or (B) immediately following such transaction no Person or
group (within the meaning of the Securities Exchange Act and the rules of the
SEC thereunder as in effect on the date hereof) (other than a holding company
satisfying the requirements of this sentence) is the beneficial owner, directly
or indirectly, beneficially or of record of more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding voting Equity
Interests of such holding company and (iii) no Person or group other than such
holding company shall have acquired Control of the Company.

“Change in Law” means the occurrence, after the date of this Agreement or (with
respect to any Lender) such later date on which such Lender becomes a party to
this Agreement, of: (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall
in each case pursuant to Basel III be deemed to be a “Change in Law”, regardless
of the date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 10.16.

 

7



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the amount set forth on
Schedule 2.01 opposite such Lender’s name, or in the Assignment and Assumption
or other documentation or record (as such term is defined in
Section 9-102(a)(70) of the New York Uniform Commercial Code) as provided in
Section 10.04(b)(ii)(C), pursuant to which such Lender shall have assumed its
Commitment, as applicable, and giving effect to (a) any reduction in such amount
from time to time pursuant to Section 2.09 and (b) any reduction or increase in
such amount from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04; provided, that at no time shall (a) the Revolving
Credit Exposure of any Lender exceed its Commitment and (b) the sum of the Total
Revolving Credit Exposure exceed the aggregate amount of all Lenders’
Commitments. The initial aggregate amount of the Lenders’ Commitments is
$1,250,000,000.

“Commitment Increase Effective Date” has the meaning assigned to such term in
Section 2.21(d).

“Company” has the meaning set forth in the introductory paragraph hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans) and other debt extinguishment charges,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) non-cash
extraordinary, unusual or non-recurring charges (including impairment charges),
expenses or losses (including, without limitation, restructuring and other
charges related to the sale, disposition or other transfer or winding down of
any business or assets) and (f) cash charges, expenses or losses (including,
without limitation, restructuring, and other charges related to the sale,
disposition or other transfer or winding down of any business or assets)
(collectively, “Cash Charges”) not exceeding $200,000,000 in the aggregate
incurred on or after the Effective Date (provided that for any fiscal quarter
during any consecutive four fiscal quarter period, in the event that the Company
elects not to add back any Cash Charges for any fiscal quarter immediately
following such fiscal quarter, the Company may still elect to add back such Cash
Charges for such fiscal quarter during any period within such four consecutive
fiscal quarter period), and minus, to the extent included in determining such
Consolidated Net Income for such period, the sum of (a) interest income,
(b) non-cash extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period and without duplication,
total interest expense (including that attributable to Capital Lease
Obligations) of the Company and its Subsidiaries for such period with respect to
all outstanding Indebtedness of the Company and its Subsidiaries accrued or
capitalized during such period (whether or not actually paid during such period)
(including all commissions, discounts and other fees and charges owed with
respect to standby letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), but excluding
(i) any interest expense for such period relating to quarterly or monthly income
preferred securities, quarterly income capital securities or other similar
securities, and (ii) amortization of debt discount and debt issuance costs and
commissions, and other fees and charges associated with Indebtedness and other
debt extinguishment charges.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that, there shall be excluded (a ) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any security issued by
the Company or any of its Subsidiaries or of any agreement, instrument or other
undertaking to which the Company or any of its Subsidiaries is a party or by
which any of them or their respective property is bound (other than under the
Loan Documents) or Requirement of Law applicable to such Subsidiary.

“Consolidated Net Tangible Assets” means, on any date, an amount equal to
(i) Total Consolidated Assets less (ii) all intangible assets of the Company and
its Subsidiaries, including goodwill, intellectual property and research and
development costs and (iii) any other identifiable intangibles of the Company
and its Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Currency” means the lawful currency of a country.

“Currency Valuation Notice” has the meaning assigned to such term in
Section 2.11(b)(ii).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

9



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit fees, an interest rate equal to (i) the Alternate Base Rate plus
(ii) the Applicable Rate, if any, applicable to ABR Loans plus (iii) 2.00% per
annum; provided, however, that with respect to a Eurocurrency Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit fees, a rate equal to the
Applicable Rate applicable to Eurocurrency Revolving Loans plus 2.00% per annum.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to the Administrative Agent, any Issuing Bank
or any Lender any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or the Administrative Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
funding obligations hereunder (including in respect of Letters of Credit and
Swingline Loans), provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s receipt of
such certification in form and substance satisfactory to it (and the
Administrative Agent shall promptly furnish a copy thereof to the Company), or
(d) has become the subject of a Bankruptcy Event or a Bail-In Action.

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Agreed Foreign Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange for the purchase of dollars
with the Agreed Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp. (“Reuters”) source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of dollars
with the Agreed Foreign Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its reasonable discretion (or
if such service ceases to be available or ceases to provide such rate of
exchange, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its reasonable discretion and to the extent practicable in consultation with the
Company) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its reasonable
discretion and to the extent practicable in consultation with the Company.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Company that is incorporated
under the laws of the United States of America or any State thereof or the
District of Columbia.

 

10



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Eligible Assignee” means any Person (other than any Ineligible Person) that
meets the requirements to be an assignee under Section 10.04(b)(i) (subject to
such consents, if any, as may be required thereunder).

“Entitled Person” has the meaning assigned to such term in Section 10.18.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Company or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

11



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by any Plan
to meet the minimum funding standard of Sections 412 and 430 of the Code or
Sections 302 and 303 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” means the single currency of Participating Member States of the European
Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article 8.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary or Subsidiary
thereof; provided, however, that (x) the Administrative Agent and the Company
may agree that, notwithstanding the foregoing, any such Foreign Subsidiary shall
not be an “Excluded Foreign Subsidiary” and (y) no such Foreign Subsidiary shall
be an “Excluded Foreign Subsidiary” if such Foreign Subsidiary has provided a
Guarantee with respect to any debt for borrowed money of the Company or any of
its Domestic Subsidiaries. For the avoidance of doubt, Newell Industries Canada
ULC, Jarden Lux Finco S.à r.l., Newell Luxembourg Finance, S.à r.l. and Newell
Brands APAC Treasury Limited shall be considered Excluded Foreign Subsidiaries.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Company under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any Taxes imposed
under FATCA.

 

12



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning set forth in the first recital to
this Agreement.

“Existing Lenders” has the meaning set forth in the first recital to this
Agreement.

“Existing Maturity Date” has the meaning assigned to such term in Section 2.22.

“Existing Notes” means, collectively, the following debt instruments of the
Company: (a) 2.600% Notes due 2019, issued pursuant to the 2014 Indenture; (b)
4.70% Notes due 2020, issued pursuant to the 1995 Indenture; (c) 3.150% Notes
due 2021, issued pursuant to the 2014 Indenture; (d) 3.75% senior notes due
2021, issued pursuant to the 2014 Indenture; (e) 4.000% Notes due 2022, issued
pursuant to the 2012 Indenture; (f) 3.850% Notes due 2023, issued pursuant to
the 2014 Indenture; (g) 5.00% Notes due 2023, issued pursuant to the 2014
Indenture; (h) 4.000% Notes due 2024, issued pursuant to the 2014 Indenture; (i)
3.900% Notes due 2025, issued pursuant to the 2014 Indenture; (j) 4.200% Notes
due 2026, issued pursuant to the 2014 Indenture; (k) 5.375% Notes due 2036,
issued pursuant to the 2014 Indenture; and (l) 5.500% Notes due 2046, issued
pursuant to the 2014 Indenture.

“Extending Lender” has the meaning assigned to such term in Section 2.22.

“Extension Date” has the meaning assigned to such term in Section 2.22.

“Existing Receivables Facility” means the Loan and Servicing Agreement dated as
of October 3, 2016, among Jarden Receivables, LLC, as borrower, the Company, as
servicer, the commercial paper conduits from time to time party thereto as
conduit lenders, the financial institutions from time to time party thereto as
managing agents, Wells Fargo Bank, National Association, as issuing lender, PNC
Bank, National Association, as administrative agent, and PNC Capital Markets
LLC, as structuring agent, as supplemented, amended or modified from time to
time prior to the date hereof.

“Extension Request” means a written request from the Company to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 2.22.

“Facility Fee” has the meaning assigned to such term in Section 2.12(a).

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version of such Sections that is substantially comparable to such
Sections, any regulations with respect thereto or official administrative
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect to the implementation of the foregoing, and any official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. “Federal Reserve Board” means
the Board of Governors of the Federal Reserve System of the United States of
America.

 

13



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Foreign Currency” means any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if any Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America and Luxembourg.

“Governmental Authority” means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (i) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (ii) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in which case the amount
of such Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Company in good faith.

 

14



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning assigned to such term in Section 7.01.

“Guarantor” means (i) subject to Section 10.19, each Person that has provided a
Guarantee in respect of the Guaranteed Obligations, in each case from the date
on which such Person has delivered to the Administrative Agent an executed
counterpart of this Agreement, a Guarantor Joinder Agreement or comparable
guaranty documentation reasonably satisfactory to the Administrative Agent, as
the case may be, and (ii) solely with respect to Obligations of each Subsidiary
Borrower, the Company.

“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement among the
Company, each applicable Guarantor and the Administrative Agent substantially in
the form of Exhibit B (and with such changes thereto as shall be necessary or
appropriate as reasonably agreed to by the Administrative Agent and the
Company).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.

“IBA” has the meaning assigned to such term in Section 1.06.

“ITA” means the Income Tax Act (Canada), as amended form time to time, the rules
and regulations promulgated thereunder, and any successors thereto.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Indebtedness” means, as to any Person at any date (without duplication): (a)
indebtedness created, issued, incurred or assumed by such Person for borrowed
money or evidenced by bonds, debentures, notes or similar instruments; (b) all
obligations of such Person to pay the deferred purchase price of property or
services, excluding, however, trade accounts payable (other than for borrowed
money) in the ordinary course of business; (c) all Indebtedness of others
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person; (d) all Indebtedness of others guaranteed by such
Person; (e) all Capital Lease Obligations; (f) reimbursement obligations of such
Person (whether contingent or otherwise) in respect of bankers acceptances,
surety or other bonds and similar instruments (other than commercial, standby or
performance letters of credit); (g) unpaid reimbursement obligations of such
Person (other than contingent obligations) in respect of commercial, standby or
performance letters of credit; and (h) debt securities or obligations (including
preferred debt securities) issued in connection with Permitted Securitizations
included as indebtedness in accordance with GAAP on a consolidated balance sheet
of such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

15



--------------------------------------------------------------------------------

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Person” has the meaning assigned to such term in Section 10.04(b).

“Information” has the meaning assigned to such term in Section 10.12.

“Interest Coverage Ratio” means, as at any date of determination thereof, the
ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date to (b) Consolidated
Interest Expense for such period.

“Interest Election Request” means a request by the Applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
each Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid and the Maturity
Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, with respect to such portion of any Eurocurrency Borrowing denominated in a
Foreign Currency that is scheduled to be repaid on the Maturity Date, a period
of less than one month’s duration commencing on the date of such Borrowing and
ending on the Maturity Date, as the Company may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing (other than an Interest Period pertaining to a
Eurocurrency Borrowing denominated in a Foreign Currency that ends on the
Maturity Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available (for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available (for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

16



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) each of JPMCB, Barclays Bank PLC, Citibank, N.A., HSBC
Bank USA, National Association, Bank of America, N.A. and Royal Bank of Canada
(provided that, unless such Issuing Bank shall have specifically consented in
writing thereto in a given instance, none of the Issuing Banks nor any of their
respective Affiliates shall be obligated to issue any trade Letters of Credit
(and each of Issuing Banks and their respective Affiliates shall be obligated to
issue only standby Letters of Credit)), (b) each other Lender selected from time
to time by the Company to be an Issuing Bank hereunder (provided that such
Lender shall be reasonably acceptable to the Administrative Agent and shall have
agreed to be an Issuing Bank hereunder in a writing satisfactory to the
Administrative Agent, executed by such Lender, the Company and the
Administrative Agent) and (c) with respect to the Letters of Credit issued by
Wells Fargo Bank, N.A. set forth on Schedule 2.06, Wells Fargo Bank, N.A., which
is hereby deemed to be an Issuing Bank hereunder, each in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. An Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
any Letter of Credit issued by such Affiliate.

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by an
Issuing Bank.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Documents” means, with respect to any Letter of Credit, each LC Application
and any other document, agreement and instrument entered into by an Issuing Bank
and the Applicable Borrower (and/or the Company, as applicable) in favor of such
Issuing Bank and relating to such Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Applicable Borrowers at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time. The LC Exposure of any Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“LC Sublimit” means, at any time, the lesser of (a) $100,000,000 and (b) the
total Commitments.

“Lead Arrangers” means the Joint Lead Arrangers and Joint Bookrunners listed on
the cover page of this Agreement.

 

17



--------------------------------------------------------------------------------

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
other agreement entered into hereunder pursuant to which such Person becomes a
Lender, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes Swingline Lenders and the Issuing Banks.

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, (i) for any applicable currency (other than Canadian Dollars), the LIBO
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period, but is available
for periods shorter than and in excess of the applicable Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency, then the
LIBO Rate shall be the Interpolated Rate; provided further that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement and (ii) for Canadian Dollars, the CDOR Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by the IBA for the relevant currency for
a period equal in length to such Interest Period as displayed on such day and
time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate
(or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deemed
trust (statutory or other), lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“Loan Documents” means this Agreement, the promissory notes (if any) issued
pursuant to Section 2.10, the LC Documents, each Subsidiary Borrower Joinder
Agreement and each Guarantor Joinder Agreement.

“Loan Parties” means the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Applicable Borrowers pursuant
to this Agreement.

“Local Time” means (a) in the case of Loans or Letters of Credit denominated in
any Agreed Foreign Currency (other than Canadian Dollars), London time, (b) in
the case of Loans or Letters of Credit denominated in Canadian Dollars, Toronto
time and (c) in all other cases, New York time.

 

18



--------------------------------------------------------------------------------

“Luxco I” means Jarden Lux Finco S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
Luxembourg, with its registered office at 560A, rue de Neudorf, L-2220
Luxembourg and registered with the Luxembourg trade and companies register
(Registre de commerce et des sociétés, Luxembourg) under number B152080.

“Luxco II” means Newell Luxembourg Finance S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated and existing under the
laws of Luxembourg, with its registered office at 412F, route d’Esch, L-1030
Luxembourg and registered with the Luxembourg trade and companies register
(Registre de commerce et des sociétés, Luxembourg) under number B112715.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Commercial Code” means the Code de Commerce of Luxembourg.

“Luxembourg Companies Act” means the Luxembourg act dated 10 August 1915 on
commercial companies, as amended.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company and the Loan Parties taken as a
whole to perform any of their material obligations under the Loan Documents or
(c) the validity or enforceability of the rights of or benefits available to
Administrative Agent, the Issuing Banks and the Lenders under the Loan
Documents, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $125,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means December 12, 2023 (or, if such day is not a Business Day,
the Maturity Date shall be the next preceding Business Day); provided that, with
respect to any Extending Lender, if maturity is extended pursuant to
Section 2.22, “Maturity Date” for such Lender shall mean such extended maturity
date for such as determined pursuant to such Section.

“Maximum Rate” has the meaning assigned to such term in Section 10.16.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

19



--------------------------------------------------------------------------------

“Net Worth” means, at any time, the consolidated Equity Interests of the Company
and its Subsidiaries determined on a consolidated basis without duplication in
accordance with GAAP.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.22.

“Notice Date” has the meaning assigned to such term in Section 2.22.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Obligations” means, collectively, all of the Indebtedness, liabilities and
obligations of any Loan Party (including, for the avoidance of doubt, in the
case of the Company, as Guarantor under Article 7) to the Administrative Agent,
the Lenders and/or the Issuing Banks arising under this Agreement and the other
Loan Documents (including all reimbursement obligations in respect of Letters of
Credit), in each case whether fixed, contingent (including the obligations
incurred as a guarantor), now existing or hereafter arising, created, assumed,
incurred or acquired, and whether before or after the occurrence of any Event of
Default under clause (h) or (i) of Article 8 and including any obligation or
liability in respect of any breach of any representation or warranty and all
post-petition interest and funding losses, whether or not allowed as a claim in
any proceeding arising in connection with such an event.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning assigned to such term in Section 10.04.

 

20



--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with the
legislation of the European Union relating to the European Monetary Union.

“Patriot Act” has the meaning assigned to such term in Section 10.15.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; or any lien arising mandatorily by law;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, customs, reclamation and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 8; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Securitization” means one or more accounts receivable facilities, the
obligations in respect of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Company and its Subsidiaries (other than a Receivables
Subsidiary), pursuant to which the Company or a Subsidiary sells its accounts
receivable to either (a) a Person that is not a Subsidiary or (b) a Receivables
Subsidiary that in turn funds such purchase by purporting to sell its accounts
receivable to a Person that is not a Subsidiary or by borrowing from such a
Person or from another Receivables Subsidiary that in turn funds itself by
borrowing from such a Person, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

21



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA, as amended from time to time.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.

“Principal Financial Center” means, with respect to any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Rating Agency” means Moody’s or S&P.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Permitted Securitizations and that in
each case engages only in activities reasonably related or incidental thereto;
provided that the Equity Interests of each Receivables Subsidiary shall at all
times be 100% owned, directly or indirectly, by a Loan Party.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 10.04.

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

22



--------------------------------------------------------------------------------

“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Revolving Credit Exposures (provided, that, as to any Lender, clause (a) of the
definition of “Swingline Exposure” shall only be applicable in calculating a
Lender’s Revolving Credit Exposure to the extent such Lender shall have funded
its respective participations in the outstanding Swingline Loans) and Unfunded
Commitments representing more than 50% of the sum of the Total Revolving Credit
Exposure and Unfunded Commitments at such time; provided that for purposes of
declaring the Loans to be due and payable pursuant to Section 8.01, and for all
purposes after the Loans become due and payable pursuant to Section 8.01 or the
Commitments expire or terminate, then, as to each Lender, the Unfunded
Commitment of each Lender shall be deemed to be zero; provided further that for
the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that is the Company or an
Affiliate of the Company shall be disregarded.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, any executive vice president, (in the case of Newell Brands
APAC Treasury Limited) a director or any Financial Officer of such Person and,
for purposes of the delivery of (i) incumbency certificates pursuant to
Section 4.01 and (ii) certificates with respect to the corporate documentation
required pursuant to Sections 4.01(c) and 5.01(b), the secretary or any
assistant secretary of the applicable Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of any Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and its successors and assigns.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, or Canada (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person 50% or more owned, directly or indirectly,
by any such Person or group of such Persons described in the foregoing clause
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or any member state thereof, Her
Majesty’s Treasury of the United Kingdom or Canada.

 

23



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission or any
successor agency.

“Second Currency” has the meaning assigned to such term in Section 10.18.

“Securities Exchange Act” means Securities Exchange Act of 1934, as amended.

“Significant Subsidiary” means, at any time, (a) any Subsidiary Borrower or
(b) any other Subsidiary of the Company if the revenues of such Subsidiary and
its Subsidiaries for the four consecutive fiscal quarters of such Subsidiary
most recently ended (determined on a consolidated basis without duplication in
accordance with GAAP and whether or not such Person was a Subsidiary of the
Company during all or any part of the fiscal period of the Company referred to
below) exceed an amount equal to 5% of the total revenues of the Company and its
Subsidiaries for the four consecutive fiscal quarters of the Company most
recently ended (determined on a consolidated basis without duplication in
accordance with GAAP and including such Subsidiary and its Subsidiaries on a pro
forma basis if such Subsidiary was not a Subsidiary of the Company).

“Specified Currency” has the meaning assigned to such term in Section 10.18.

“Specified Place” has the meaning assigned to such term in Section 10.18.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, partnership, limited liability company or other entity of which at
least a majority of the outstanding shares of stock or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership, limited liability company or other entity
(irrespective of whether or not at the time stock or other ownership interests
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by such Person and/or one or more of the
subsidiaries of such Person. “Wholly-Owned Subsidiary” means any such
corporation, partnership, limited liability company or other entity of which all
such shares or other ownership interests, other than directors’ qualifying
shares or shares held by nominees to satisfy any requirement as to minimum
number of shareholders, are so owned or Controlled.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Borrower” has the meaning assigned to such term in Section 2.05(b).

 

24



--------------------------------------------------------------------------------

“Subsidiary Borrower Joinder Agreement” means a Subsidiary Borrower Joinder
Agreement between the Company, the applicable Subsidiary Borrower and the
Administrative Agent, substantially in the form of Exhibit C (and with such
changes thereto as shall be necessary or appropriate as agreed to by the
Administrative Agent).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B attached hereto or (ii) if such Lender has
entered into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Effective Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.04(b)(iv). As of the Effective Date, the aggregate amount
of the Lenders’ Swingline Commitments is $0.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time, other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender, and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lender” means each Lender selected from time to time by the Company
to be an Swingline Lender hereunder (provided that such Lender shall be
reasonably acceptable to the Administrative Agent and shall have agreed to be a
Swingline Lender hereunder in a writing satisfactory to the Administrative
Agent, executed by such Lender, the Company and the Administrative Agent), each
in its capacity as a lender of Swingline Loans hereunder, or any lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agents” means Bank of America, N.A., Barclays Bank PLC, Citibank,
N.A., HSBC Securities (USA) Inc. and RBC Capital Markets, LLC.

“TARGET Day” means any day on which the Trans-European Automated Real time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capital” means the sum of (a) Net Worth plus (b) Total Indebtedness.

 

25



--------------------------------------------------------------------------------

“Total Consolidated Assets” means, at any time, the total assets of the Company
and its Subsidiaries determined on a consolidated basis without duplication in
accordance with GAAP and based upon the total of all assets of the Company and
its Subsidiaries at such time appearing on the most recent consolidated balance
sheet of the Company furnished to the Lenders pursuant to Section 3.04,
Section 5.01(a) or Section 5.01(b), as the case may be.

“Total Indebtedness” means, as at any time, the total Indebtedness of the
Company and its Subsidiaries determined on a consolidated basis without
duplication.

“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that clause (a) of the definition of “Swingline
Exposure” shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which it is a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure; provided, that, as to any Lender,
clause (a) of the definition of “Swingline Exposure” shall only be applicable in
calculating a Lender’s Revolving Credit Exposure to the extent such Lender shall
have funded its respective participations in the outstanding Swingline Loans.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wholly-Owned Subsidiary” shall have the meaning assigned to such term in the
definition of “subsidiary”.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

26



--------------------------------------------------------------------------------

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.03. Luxembourg Terms.

In this Agreement, a reference to:

(a) a liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrator receiver, administrator or similar officer includes any:

(i) juge-commissaire or insolvency receiver (curateur) appointed under the
Luxembourg Commercial Code;

(ii) liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive) of the
Luxembourg Companies Act;

(iii) juge-commissaire or liquidateur appointed under Article 1200-1 of the
Luxembourg Companies Act;

(iv) commissaire appointed under the Grand-Ducal decree of 24 May 1935 on the
controlled management regime or under Articles 593 to 614 (inclusive) of the
Luxembourg Commercial Code; and

(v) juge délégué appointed under the Luxembourg act of 14 April 1886 on the
composition to avoid bankruptcy, as amended;

(b) a winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), liquidation, composition with creditors (concordat
préventif de la faillite), moratorium or reprieve from payment (sursis de
paiement) and controlled management (gestion contrôlée); and

(c) a person being unable to pay its debts includes that person being in a state
of cessation of payments (cessation de paiements).

Section 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or

 

27



--------------------------------------------------------------------------------

regulation as amended, modified or supplemented from time to time and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.05. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. For the avoidance of doubt, it is
agreed that for all purposes under this Agreement, Capital Lease Obligations
shall be calculated in accordance with GAAP as of the Effective Date unless
otherwise agreed by the Company and the Required Lenders.

Section 1.06. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administrator (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest.

Section 1.07. Currencies; Currency Equivalents.

(a) At any time, any reference in the definition of the term “Agreed Foreign
Currency” or in any other provision of this Agreement to the Currency of any
particular nation means the lawful currency of such nation at such time whether
or not the name of such Currency is the same as it was on the date hereof.
Except as provided in the last sentence of Section 2.18(a), for purposes of
determining (i) whether the amount of any Borrowing or Letter of Credit,
together with all other Borrowings then outstanding or to be borrowed thereunder
at the same time as such Borrowing, would exceed the total Commitments, (ii) the
aggregate unutilized amount of the Commitments, (iii) the Revolving Credit
Exposure, (iv) the LC Exposure and (v) whether the face amount of outstanding
Letters of Credit issued by any Issuing Bank exceeds such Issuing Bank’s
Applicable LC Fronting Sublimit, the outstanding principal or undrawn face
amount of any Borrowing or Letter of Credit that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of Foreign
Currency of such Borrowing determined as of the date of such Borrowing
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or of such Letter of Credit determined as of the date of the
issuance thereof, as the case may be.

 

28



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Borrowing or Loan an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Foreign Currency).

(c) Each obligation hereunder of any party hereto that is denominated in a
Currency of a country that is not a Participating Member State on the date
hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in euro
or such Currency, such party shall be entitled to pay or repay such amount
either in euro or in such Currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Agreed Foreign Currency of any
country that becomes a Participating Member State after the date on which such
Currency becomes an Agreed Foreign Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such Currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor. Without prejudice to the respective liabilities of the Loan Parties to
the Lenders and the Issuing Banks and of the Lenders and the Issuing Banks to
the Loan Parties under or pursuant to this Agreement, each provision of this
Agreement shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time reasonably specify in writing to the
Company to be necessary or appropriate to reflect the introduction or changeover
to the euro in any country that becomes a Participating Member State after the
date hereof.

Section 1.08. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans in Dollars or any Agreed Foreign
Currency to any Applicable Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
Total Revolving Credit Exposure exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Applicable Borrower may borrow, prepay and reborrow Revolving Loans.

Section 2.02. Loans and Borrowings.

 

29



--------------------------------------------------------------------------------

(a) Obligations of Lenders. Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Swingline Loan shall be made
in accordance with the procedures set forth in Section 2.04. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Types of Loans. Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans of the same Currency as
the Applicable Borrower may request in accordance herewith; provided that ABR
Loans shall only be denominated in Dollars and may only be requested by the
Company or a Subsidiary Borrower that is a Domestic Subsidiary. Each Lender at
its option may make any Eurocurrency Loan or any Loan to a Subsidiary Borrower
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurocurrency Revolving Borrowing, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000. At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurocurrency Borrowings outstanding.

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, no Applicable Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Applicable Borrower shall notify the Administrative Agent of such
request by submitting a Borrowing Request by telephone or electronic mail (a) in
the case of a Eurocurrency Borrowing denominated in Dollars, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, not later than 11:00 a.m., Local Time, four Business Days
before the date of the proposed Borrowing or (c) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing (which shall be a Business Day); provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of written Borrowing request
which shall be signed by the Applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

30



--------------------------------------------------------------------------------

(i) the Applicable Borrower;

(ii) the aggregate amount and Currency of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Currency of a Revolving Borrowing is specified, then
the requested Revolving Borrowing shall be denominated in Dollars. If no
election as to the Type of Revolving Borrowing is specified, then the requested
Revolving Borrowing shall be an ABR Borrowing unless an Agreed Foreign Currency
has been specified, in which case the requested Revolving Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, (i) if the Currency specified for such Borrowing is Dollars (or if no
Currency has been so specified), the requested Borrowing shall be made instead
as an ABR Borrowing, and (ii) if the Currency specified for such Borrowing is an
Agreed Foreign Currency, the Applicable Borrower shall be deemed to have
selected an Interest Period of one-month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions set forth herein, from
time to time during the Availability Period, each Swingline Lender severally
agrees to, make Swingline Loans in Dollars or any Agreed Foreign Currency to the
Company in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans made
by such Swingline Lender exceeding such Swingline Lender’s Swingline Commitment,
(ii) such Swingline Lender’s Revolving Credit Exposure exceeding its Commitment,
or (iii) the Total Revolving Credit Exposure exceeding the total Commitments;
provided that a Swingline Lender shall not be required to make a Swingline Loan
to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Company may borrow,
prepay and reborrow Swingline Loans.

(b) Requests for Swingline Borrowings. To request a Swingline Loan, the Company
shall submit notice to the Administrative Agent by telephone or electronic mail
not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be in a form approved by the
Administrative Agent, shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount and currency of the requested
Swingline Loan. Each such telephonic notice shall be confirmed promptly by
delivery to the Administrative Agent of a written notice in a form approved by
the Administrative Agent and signed by the Company. The Administrative Agent
will promptly advise the Swingline Lenders

 

31



--------------------------------------------------------------------------------

of any such notice received from the Company. Each Swingline Lender shall make
its ratable portion of the requested Swingline Loan (such ratable portion to be
calculated based upon such Swingline Lender’s Swingline Commitment to the total
Swingline Commitments of all of the Swingline Lenders) available to the Company
by means of a credit to an account of the Company with the Administrative Agent
designated for such purpose (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) Obligations of Swingline Lenders. The failure of any Swingline Lender to
make its ratable portion of a Swingline Loan shall not relieve any other
Swingline Lender of its obligation hereunder to make its ratable portion of such
Swingline Loan on the date of such Swingline Loan, but no Swingline Lender shall
be responsible for the failure of any other Swingline Lender to make the ratable
portion of a Swingline Loan to be made by such other Swingline Lender on the
date of any Swingline Loan.

(d) Participations in Swingline Loans. Any Swingline Lender may by written
notice given to the Administrative Agent require the Lenders to acquire
participations in all or a portion of its Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loans. Each Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day, no later than 5:00 p.m. New York
City time on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day, no later than 10:00 a.m. New York City time on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of such Swingline Lenders, such Lender’s Applicable Percentage of
such Swingline Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to such Swingline Lenders the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Company of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to such Swingline Lenders. Any amounts received by a Swingline
Lender from the Company (or other party on behalf of the Company) in respect of
a Swingline Loan after receipt by such Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to such Swingline Lenders, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

 

32



--------------------------------------------------------------------------------

(e) Replacement of Swingline Lenders. Any Swingline Lender may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender. The Administrative
Agent shall notify the Lenders of any such replacement of a Swingline Lender. At
the time any such replacement shall become effective, the Company shall pay all
unpaid interest accrued for the account of the replaced Swingline Lender
pursuant to Section 2.13(c). From and after the effective date of any such
replacement, (x) the successor Swingline Lender shall have all the rights and
obligations of the replaced Swingline Lender under this Agreement with respect
to Swingline Loans made thereafter and (y) references herein to the term
“Swingline Lender” shall be deemed to refer to such successor or to any previous
Swingline Lender, or to such successor and all previous Swingline Lenders, as
the context shall require. After the replacement of a Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to its replacement,
but shall not be required to make additional Swingline Loans.

(f) Resignation of Swingline Lenders. Subject to the appointment and acceptance
of a successor Swingline Lender, any Swingline Lender may resign as a Swingline
Lender at any time upon thirty days’ prior written notice to the Administrative
Agent, the Company and the Lenders, in which case, such Swingline Lender shall
be replaced in accordance with Section 2.04(e) above.

Section 2.05. Designation of Additional Borrowers.

(a) Designation. Subject to the terms and conditions of this Section, the
Company may, at any time or from time to time after the Effective Date upon not
less than 5 Business Days’ notice (or such shorter period which is reasonably
acceptable to the Administrative Agent) to the Administrative Agent (which shall
promptly notify the Lenders thereof), request the designation of a Wholly-Owned
Subsidiary as a Borrower hereunder, provided that only a Domestic Subsidiary may
be designated to borrow ABR Loans and to request the issuance of Letters of
Credit hereunder. Each such notice shall specify (i) the name of applicable
Subsidiary, (ii) its jurisdiction of organization and (iii) such other
information with respect to such Subsidiary as the Administrative Agent shall
reasonably request in connection therewith. As of the Effective Date, the
Company designates Newell Industries Canada ULC, Jarden Lux Finco S.à r.l.,
Newell Luxembourg Finance S.à r.l. and Newell Brands APAC Treasury Limited as a
Borrower hereunder.

(b) Designation. Upon the satisfaction of the conditions specified in paragraph
(c) of this Section, the applicable designated Subsidiary (each a “Subsidiary
Borrower”) shall become a party to this Agreement as a Borrower hereunder and
shall be entitled, subject to the terms and conditions of this Agreement, and
(i) in the case of a Domestic Subsidiary so designated, such Subsidiary shall be
entitled to borrow Revolving Loans or request the issuance of Letters of Credit
hereunder and (ii) in the case of any Foreign Subsidiary so designated, as
applicable, such Subsidiary shall be entitled to request and borrow Revolving
Loans (other than ABR Loans) or request the issuance of Letters of Credit
hereunder (and, in each case, such Subsidiary shall have and shall assume all of
the obligations of a Borrower hereunder, subject to Section 10.20). The
Administrative Agent shall promptly notify the Lenders of the effectiveness of
any such designation. Notwithstanding anything herein to the contrary, a
Subsidiary Borrower that is a Foreign Subsidiary may not be designated to, and
shall not be entitled to, borrow ABR Loans.

 

33



--------------------------------------------------------------------------------

(c) Conditions to Designation. In addition to satisfaction with the other
requirements set forth in this Section, the designation by the Company of any
Subsidiary to become a Subsidiary Borrower shall be subject to the satisfaction
of the following conditions (including delivery to the Administrative Agent of
the following documents, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance or may be waived by the
Administrative Agent in its sole discretion) and such designation shall become
effective on the date on which all such conditions are satisfied (or so waived):

(i) immediately prior to and after giving effect to such designation, no Default
shall have occurred and be continuing;

(ii) the Administrative Agent shall have received a Subsidiary Borrower Joinder
Agreement, duly completed and executed by the Company, such Subsidiary and the
Administrative Agent;

(iii) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Company to the effect that the conditions to such
designation set forth in this Section shall be satisfied;

(iv) the Administrative Agent shall have received such proof of corporate or
other action, incumbency of officers, opinion and other documents as are
consistent with those delivered by the Loan Parties pursuant to Section 4.01 on
the Effective Date as the Administrative Agent shall reasonably request, all in
form, content and scope reasonably satisfactory to the Administrative Agent; and

(v) to the extent requested by the Administrative Agent or any Lender, the
Administrative Agent or such Lender shall have received all documentation and
other information with respect to such Subsidiary required by regulatory
authorities under AML Laws.

(d) Company as Agent. Each Subsidiary of the Company that becomes a Subsidiary
Borrower pursuant to this Section hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Subsidiary Borrower hereunder and (iv) in the
case of any such Subsidiary that is a Foreign Subsidiary, service of process.
The Company hereby accepts such appointment. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each such Subsidiary.

(e) Termination of Subsidiary Borrowers. Subject to the terms and conditions of
this paragraph (e) (provided that no Default shall exist), the Company may, upon
at least five Business Days’ notice to the Administrative Agent (in form
reasonably satisfactory to the Administrative Agent) at any time at which no
Loans, Letters of Credit or any other amounts under this Agreement or any other
Loan Document shall be outstanding to a Subsidiary Borrower, remove such
Subsidiary Borrower as a Borrower hereunder, which notice shall specify the
applicable Subsidiary Borrower to be removed as a Borrower and the effective
date thereof. The Administrative Agent shall, promptly upon receipt of such
notice, notify the Lenders thereof.

 

34



--------------------------------------------------------------------------------

Effective upon the effective date specified in such notice, all commitments of
the Lenders to make Loans to, or of the Issuing Banks to issue Letters of Credit
for the account of, such Subsidiary Borrower shall terminate, such Subsidiary
Borrower’s rights hereunder shall terminate and such Subsidiary Borrower shall
cease to be a Borrower hereunder. Notwithstanding anything herein to the
contrary, the removal of any Subsidiary Borrower as a Borrower hereunder shall
not terminate or discharge any obligation of such Subsidiary Borrower that
remains unpaid at the time of such removal or the obligations of the Guarantor
with respect to any such unpaid obligations under Article 7. Upon the occurrence
of any event described in clause (h) or (i) of Article 8 (or any event which
under the laws of any jurisdiction is analogous to any such event) with respect
to a Subsidiary Borrower, (i) all Commitments of the Lenders to make Loans to,
and participate in Letters of Credit (and of the Issuing Banks to issue Letters
of Credit) for the account of, such Subsidiary Borrower and all of the rights of
such Subsidiary Borrower hereunder shall automatically terminate and such
Subsidiary Borrower shall immediately cease to be a Borrower hereunder, (ii) the
principal amount then outstanding of, and the accrued interest on, the Loans (if
any) made to such Subsidiary Borrower and all other amounts payable by such
Subsidiary Borrower under this Agreement and the other Loan Documents to which
it is a party shall automatically become immediately due and payable and
(iii) if any Letters of Credit are then outstanding under which such Subsidiary
Borrower is the account party, the Company shall provide Cash Collateral in
Dollars in an amount equal to the LC Exposure in respect of all such Letters of
Credit, as provided in Section 2.06(j), in each case, without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by such Subsidiary Borrower and the Company.

(f) Inability to Lend. If (a) by reason of the fact that a Subsidiary Borrower
is organized in, or conducts business in, a jurisdiction outside the United
States (including, for purposes of this Section 2.05(f), Puerto Rico), it is
unlawful, in the sole determination of any Lender, for such Lender (or its
applicable lending office) to make or maintain Loans to such Subsidiary
Borrower, (b) on or after the date hereof, it becomes unlawful for any Lender
(or its applicable lending office) to perform any of its obligations as
contemplated by this Agreement or make, maintain or fund any of its Loans to a
Borrower) or (c) on or after the date hereof, a Lender ceases to be exempt from
any licensing requirement to make or maintain Loans to a Borrower (it being
understood that no Lender shall be required to seek to obtain or to obtain any
license in order to make or maintain Loans to such Borrower), and such Lender
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Company, whereupon
until such Lender notifies the Company and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make or maintain Loans to such Subsidiary Borrower shall be
suspended. If such notice is given, each Loan of such Lender then outstanding to
such Subsidiary Borrower shall be prepaid either (a) in the case of a
Eurocurrency Loan, on the last day of the then current Interest Period
applicable thereto if such Lender may lawfully continue to maintain such Loan to
such day or (b) immediately if clause (a) does not apply.

Section 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, at the
request of any Applicable Borrower each Issuing Bank agrees at any time and from
time to time during the Availability Period to issue, subject to and in
accordance with such Issuing Bank’s policies and procedures, Letters of Credit
denominated in Dollars or any Agreed Foreign Currency for the account of the
Company in such form as is acceptable to such Issuing Bank in its reasonable
determination, or to amend, renew or extend any previously issued such Letter of
Credit, in an aggregate amount that will not result, after giving effect
thereto, in (i) any Lender’s Revolving

 

35



--------------------------------------------------------------------------------

Credit Exposure exceeding such Lender’s Commitment, (ii) the Total Revolving
Credit Exposure exceeding the total Commitments, (iii) the total LC Exposure of
the Issuing Banks (determined for these purposes without giving effect to the
participations therein of the Lenders pursuant to this Section 2.06) exceeding
the LC Sublimit or (iv) the face amount of outstanding Letters of Credit issued
by any Issuing Bank exceeding such Issuing Bank’s Applicable LC Fronting
Sublimit. Letters of Credit issued hereunder shall constitute utilization of the
Commitments. Immediately upon the issuance of each Letter of Credit each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Issuing Bank a participation in such Letter of
Credit in an amount equal to such Lender’s Applicable Percentage of the amount
of such Letter of Credit.

(b) Notice of Issuance, Amendment, Renewal, Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Applicable Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than five Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the currency of such Letter of Credit, the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Applicable Borrower also shall submit an LC Application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of LC Application or other agreement
submitted by the Applicable Borrower to, or entered into by such Borrower with,
the applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date (or, if
there are different Maturity Dates hereunder, the then earliest scheduled
Maturity Date); provided that any Letter of Credit may provide for the automatic
renewal thereof for additional one-year periods so long as such automatic
renewal does not extend the expiration thereof beyond the date specified in
clause (ii) above; provided, further that, if at any time there are different
Maturity Dates hereunder, any Letter of Credit may expire after the date
specified in such clause (ii) (but in no event later than the date that is five
Business Days prior to the next earliest scheduled Maturity Date at such time)
so long as, on the date of issuance, amendment, renewal or extension thereof and
after giving effect thereto, (x) the total Revolving Credit Exposure would not
exceed the total Commitments of the Extending Lenders (including Additional
Commitment Lenders) and (y) the total LC Exposure of the Issuing Banks
(determined for these purposes without giving effect to the participations
therein of the Lenders pursuant to this Section) with respect to Letters of
Credit that have an expiry date after the then earliest scheduled Maturity Date
would not exceed the LC Sublimit.

 

36



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or applicable Lenders, such Issuing
Bank hereby grants to each Lender, and each such Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the applicable Currency (except to the extent the penultimate
sentence of this paragraph (e) permits payments in Dollars) not later than 12:00
noon, New York City time, on the date that such LC Disbursement is made, if the
Applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Applicable Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Applicable Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Applicable Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided that, in the case of any such reimbursement in Dollars, the Applicable
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or Section 2.04 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Applicable Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. In the case of a Letter of Credit denominated in an
Agreed Foreign Currency, the Applicable Borrower shall reimburse the applicable
Issuing Bank in such Agreed Foreign Currency, unless (A) such Issuing Bank (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Applicable Borrower shall have notified such
Issuing Bank promptly following receipt of the notice of drawing that the
Applicable Borrower will reimburse such Issuing Bank in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Agreed Foreign Currency, the applicable Issuing Bank shall
notify the Applicable Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.

If the Applicable Borrower fails to make such payment when due, the
Administrative Agent shall notify each applicable Lender of the applicable LC
Disbursement (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Agreed Foreign
Currency), the payment then due from such Borrower in respect thereof and such
Lender’s Applicable Percentage. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Applicable Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to

 

37



--------------------------------------------------------------------------------

the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to such Issuing Bank or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse such Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Applicable Borrower of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Applicable Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Applicable Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to any Applicable Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Applicable Borrowers to the extent permitted by applicable law) suffered
by the Applicable Borrowers that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Applicable Borrower by
telephone (confirmed by telecopy or electronic mail) of such demand

 

38



--------------------------------------------------------------------------------

for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Applicable Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Applicable Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, such unpaid
amount shall bear interest at the applicable Default Rate. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of Issuing Banks. An Issuing Bank may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of any Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (ii) the Applicable Borrowers shall be required to provide Cash
Collateral pursuant to Section 2.11(b), the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to (x) in the case of an
Event of Default, the LC Exposure as of such date plus any accrued and unpaid
interest thereon and (y) in the case of Cash Collateral required pursuant to
Section 2.11(b), the amount required thereunder; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (h) or (i) of Article 8. Such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Applicable Borrowers under this Agreement and the other Loan
Documents. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear

 

39



--------------------------------------------------------------------------------

interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Applicable
Borrowers under this Agreement and the other Loan Documents. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default or pursuant to Section 2.11(b), such amount
(to the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived or
after the circumstances giving rise to the requirement for Cash Collateral under
Section 2.11(b) shall no longer exist, as the case may be.

(k) Existing Letters of Credit. On the Effective Date, each letter of credit
issued or deemed to be issued under the Existing Credit Agreement listed on
Schedule 2.06, to the extent outstanding, shall automatically and without
further action by the parties thereto (and without payment of any fees otherwise
due upon the issuance of a Letter of Credit) be deemed converted into Letters of
Credit issued pursuant to this Section 2.06 and subject to the provisions
hereof.

Section 2.07. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by (x) 12:00 noon, Local Time, in the case of Eurocurrency Loans or
(y) 3:00 p.m., New York City time, in the case of ABR Loans, in each case to the
Administrative Agent at the Administrative Agent’s Office most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. Except in the respect
of the provisions of this Agreement covering the reimbursement of Letters of
Credit, the Administrative Agent will make such Loans available to the
Applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Applicable Borrower maintained with the
Administrative Agent in New York City or London, as applicable, or otherwise in
accordance with such Borrower’s instructions, in each case as set forth in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Applicable Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

40



--------------------------------------------------------------------------------

Section 2.08. Interest Elections.

(a) Elections by Applicable Borrowers for Revolving Borrowings. Each Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurocurrency Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this Section;
provided that (i) a Revolving Borrowing denominated in one Currency may not be
continued as, or converted to, a Revolving Borrowing in a different Currency,
(ii) no Eurocurrency Revolving Borrowing denominated in a Foreign Currency may
be continued if, after giving effect thereto, the Total Revolving Credit
Exposure would exceed the total Commitments and (iii) a Eurocurrency Revolving
Borrowing denominated in a Foreign Currency may not be converted to a Borrowing
of a different Type. The Applicable Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section, the
Applicable Borrower shall notify the Administrative Agent of such election by
telephone or electronic mail by the time that a Borrowing Request would be
required under Section 2.03 if the Applicable Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by delivery to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Responsible Officer of the
Applicable Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of a Borrowing denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

41



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, (i) if such Borrowing is denominated in Dollars, at the end of
such Interest Period such Borrowing shall be converted to an ABR Revolving
Borrowing and (ii) if such Borrowing is denominated in a Foreign Currency, such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Applicable Borrower, then, so long as an
Event of Default is continuing (A) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (B) unless repaid, each Eurocurrency Borrowing denominated in Dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
therefor and (C) no outstanding Eurocurrency Borrowing denominated in a Foreign
Currency may have an Interest Period of more than one month’s duration.

Section 2.09. Termination and Reduction of Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Maturity Date.

(b) Voluntary Termination or Reduction. The Company may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is an integral multiple of
$5,000,000 and not less than $5,000,000 and (ii) the Company shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the Total Revolving Credit
Exposure would exceed the total Commitments.

(c) Notice of Voluntary Termination or Reduction. The Company shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the
Commitments delivered by the Company may state that such notice is conditioned
upon the occurrence of a specified event, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

Section 2.10. Repayment of Loans; Evidence of Debt.

 

42



--------------------------------------------------------------------------------

(a) Repayment. Each Applicable Borrower hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan made to such Borrower on the Maturity
Date, and (ii) to the Administrative Agent for the account of the Swingline
Lenders the then unpaid principal amount of each Swingline Loan on the Maturity
Date.

(b) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Applicable Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

(c) Maintenance of Records by Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the applicable Commitments,
the amount and Currency of each Loan made hereunder and the Applicable Borrower,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount and Currency of any principal or interest due and payable or to become
due and payable from the Applicable Borrower to each Lender hereunder and
(iii) the amount and Currency of any sum received by the Administrative Agent
hereunder for the account of the applicable Lenders and each such Lender’s share
thereof.

(d) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the
Applicable Borrower to repay the Loans in accordance with the terms of this
Agreement.

(e) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Applicable Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns, in substantially the form of Exhibit E (with such
changes thereto as shall be approved by the Administrative Agent); provided,
however, that no Lender shall be entitled to receive any such promissory note
under this Agreement unless and until it shall have returned to the Company the
original promissory note (or such Lender shall have made other arrangements
reasonably satisfactory to the Company), if any, issued to such Lender as an
Existing Lender under the Existing Credit Agreement. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns. For the avoidance of doubt, where a promissory note is
issued by a Luxembourg Loan Party, the parties agree that the Luxembourg Act of
8 January 1962 relating to the introduction into Luxembourg law of the uniform
law on “lettres de change and billets à ordre” will not apply to that promissory
note.

Section 2.11. Prepayment of Loans. In each case, subject to Section 10.20:

(a) Optional Prepayments. Each Applicable Borrower shall have the right at any
time and from time to time to prepay any Borrowing made by it in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

(b) Mandatory Prepayments of Revolving Credit Exposure.

 

43



--------------------------------------------------------------------------------

(i) Generally. If on any date the Total Revolving Credit Exposure exceeds the
total Commitments, each Applicable Borrower shall immediately prepay its
Revolving Loans and (after all Revolving Loans have been repaid) provide Cash
Collateral in respect of its LC Exposure in accordance with Section 2.06(j), in
an amount sufficient to eliminate such excess.

(ii) Currency Fluctuations. On the last Business Day of each month prior to the
Maturity Date and promptly upon the receipt by the Administrative Agent of a
Currency Valuation Notice (as defined below), the Administrative Agent shall
determine the aggregate outstanding principal or face amount of all Revolving
Loans and Letters of Credit denominated in Foreign Currencies. For the purpose
of this determination, the outstanding principal or face amount of any Revolving
Loan or Letter of Credit, as the case may be, denominated in a Foreign Currency
shall be deemed to be the Dollar Equivalent of such Revolving Loan or Letter of
Credit determined as of such date or, in the case of a Currency Valuation Notice
received by the Administrative Agent prior to 10:00 a.m., New York City time, on
a Business Day, on such Business Day or, in the case of a Currency Valuation
Notice otherwise received, on the first Business Day after such Currency
Valuation Notice is received. Upon making such determination, the Administrative
Agent shall promptly notify the Lenders and the Applicable Borrowers thereof.
For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders to the Administrative Agent stating that such notice is a
“Currency Valuation Notice” and requesting that the Administrative Agent
determine the Dollar Equivalent of the then outstanding Revolving Loans and
Letters of Credit denominated in Foreign Currencies. The Administrative Agent
shall not be required to make more than one valuation determination pursuant to
Currency Valuation Notices within any month. If, on the date of such
determination, the total Revolving Credit Exposure (including the Dollar
Equivalent of the Revolving Credit Exposure denominated in Foreign Currencies)
exceeds 103% of the total Commitments, each Applicable Borrower shall, if
requested by the Required Lenders (through the Administrative Agent),
immediately prepay its Revolving Loans (whether denominated in Dollars or
Foreign Currencies) in an amount sufficient to eliminate such excess. If, on the
date of such determination, the LC Exposure (including the Dollar Equivalent of
the LC Exposure denominated in Foreign Currencies) exceeds the LC Sublimit, each
Applicable Borrower shall, if requested by the Required Lenders (through the
Administrative Agent), provide Cash Collateral in Dollars in respect of the LC
Exposure in accordance with Section 2.06(j) in an amount at least equal to such
excess. Without duplication of any Cash Collateral provided pursuant to the
immediately preceding sentence, if, on the date of such determination, the face
amount of outstanding Letters of Credit (including the Dollar Equivalent of any
such face amount denominated in Foreign Currencies) issued by any Issuing Bank
exceeds such Issuing Bank’s Applicable LC Fronting Sublimit, each Applicable
Borrower shall provide Cash Collateral in Dollars in an amount at least equal to
such excess.

(c) Notices, Etc. The Applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of Swingline Loans, the Swingline Lenders) by
telephone (confirmed by telecopy or electronic mail) of any prepayment
hereunder:

(i) in the case of prepayment of a Eurocurrency Revolving Borrowing denominated
in Dollars, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment;

(ii) in the case of prepayment of a Eurocurrency Revolving Borrowing denominated
in any Agreed Foreign Currency, not later than 11:00 a.m., Local Time, four
Business Days before the date of prepayment;

 

44



--------------------------------------------------------------------------------

(iii) in the case of prepayment of an ABR Revolving Borrowing, not later than
12:00 noon, New York City time, on the Business Day of prepayment; or

(iv) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time, on the date of prepayment.

Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
prepayment under paragraph (b) of this Section 2.11. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and any break funding payments required by
Section 2.16.

The application of any prepayment pursuant to paragraph (b) of this Section 2.11
shall be made, first, to ABR Revolving Loans (if applicable) and, second, to
Eurocurrency Revolving Loans. Notwithstanding anything herein to the contrary,
any mandatory prepayment of the Revolving Loans pursuant to paragraph (b) of
this Section shall not result in a mandatory reduction of the Commitments.

Section 2.12. Fees.

(a) Facility Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee (the “Facility Fee”), which shall accrue
at the Facility Fee Rate on the daily amount of the Commitment of such Lender
(whether used or unused) during the period from and including the Effective Date
but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily
principal amount of such Lender’s Revolving Credit Exposure from and including
the date on which its Commitment terminates to but excluding the date on which
such Lender ceases to have any Revolving Credit Exposure. Facility Fees accrued
through and including each Quarterly Date shall be payable in arrears on the
last Business Day of such Quarterly Date and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Facility Fees accruing after the date on which the
Commitments terminate shall be payable on demand. All Facility Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) Letter of Credit Fees. The Applicable Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate applicable to Eurocurrency Revolving Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC

 

45



--------------------------------------------------------------------------------

Exposure, and (ii) to each applicable Issuing Bank a fronting fee, which shall
accrue at a rate per annum equal to 0.125% (or such other rate as shall be
agreed by the Company and the applicable Issuing Bank) of the daily face amount
of each outstanding Letter of Credit issued by such Issuing Bank during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Banks pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day).

(c) Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and in immediately available funds, to the Administrative Agent (or
to any Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the applicable Lenders. Fees
paid, to the extent due and payable under any Loan Document, shall not be
refundable under any circumstances.

Section 2.13. Interest.

(a) ABR Loans. The Loans comprising each ABR Revolving Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing shall
bear interest in the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(c) Swingline Loans. The Swingline Loans shall bear interest at a rate agreed
between such Swingline Lender, the Company and the Administrative Agent.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Applicable
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at the applicable Default Rate.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Revolving Loan denominated in Dollars prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

46



--------------------------------------------------------------------------------

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days (except that (i) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest on Revolving Loans denominated in Pounds Sterling or Canadian
Dollars shall be computed on the basis of a year of 365 days (or 366 days in a
leap year)) and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
the Interest Period for any Eurocurrency Borrowing in any Currency (the Currency
of such Borrowing herein referred to as the “Affected Currency”):

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Company or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Company or Required Lenders (as applicable) have determined,
that adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period, including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis, for the Affected Currency for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the Affected Currency
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective, and, if the
Affected Currency is Dollars, such Borrowing (unless prepaid) shall be continued
as, or converted to, an ABR Revolving Borrowing, (ii) if the Affected Currency
is Dollars and any Borrowing Request requests a Eurocurrency Revolving Borrowing
denominated in Dollars, such Borrowing shall be made as an ABR Revolving
Borrowing, and (iii) if the Affected Currency is a Foreign Currency, any
Borrowing Request that requests a Eurocurrency Revolving Borrowing denominated
in the Affected Currency shall be ineffective; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Company or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Company or Required Lenders (as applicable) have
determined, that (i) the circumstances set forth in clause (a)(i) have arisen
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the

 

47



--------------------------------------------------------------------------------

LIBO Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the LIBO Screen Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.02, if such amendment is
with respect to the LIBO Rate for a Eurocurrency Borrowing denominated in
Dollars, such amendment shall become effective at 5:00 p.m. (New York City time)
on the fifth Business Day after the Administrative Agent has posted such
proposed amendment to the Lenders and the Company without any further action or
consent of any other party to this Agreement so long as prior to such time the
Administrative Agent shall not have received, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. If such
amendment is with respect to the LIBO Rate for a Eurocurrency Borrowing
denominated in an Agreed Foreign Currency, such amendment shall become effective
with the consent of the Required Lenders. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(b), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective, and
(y) if any Borrowing Request requests a Eurodollar Revolving Borrowing, such
Borrowing shall be made (1) in the case of a Borrowing denominated in Dollars,
as an ABR Borrowing in the amount specified therein and (2) in the case of a
Borrowing denominated in an Approved Foreign Currency, as a Borrowing of Loans
bearing interest at a rate for short term borrowings of such Approved Foreign
Currency determined in a customary manner in good faith by the Administrative
Agent in consultation with the Company, in each case in the amount specified
therein.

Section 2.15. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

 

48



--------------------------------------------------------------------------------

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or, in the case of clause (iii) above, any Loan) (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, such
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Applicable Borrower will pay to such
Lender, such Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Applicable Borrower will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the basis for the claim and the computation
of the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section shall be delivered to the Applicable Borrower and
shall be conclusive absent manifest error. The Applicable Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Applicable Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies the Applicable
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

49



--------------------------------------------------------------------------------

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Revolving Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(c) and is revoked in accordance therewith), (d) [reserved],
or (e) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.19, then, in any such event, the Applicable Borrower (or,
in the case of clause (e) above, the Company) shall compensate each Lender for
the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate or the LIBO Rate, as
applicable, that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant Currency of the
affected Eurocurrency Loan of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth in reasonable
detail the basis for the claim and the computation of any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The Applicable
Borrower (or, the Company, as applicable) shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

Section 2.17. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes. Each applicable Loan Party shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

50



--------------------------------------------------------------------------------

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Applicable Borrower to a Governmental Authority pursuant to this Section,
such Applicable Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by Loan Parties. With respect to each Loan, the applicable
Loan Parties shall jointly and severally indemnify, subject to Section 10.20,
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for the claim and the computation of the amount of
such payment or liability delivered to the Company by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. Any Tax
payable regarding a Luxembourg registration duties (droits d’enregistrement) due
to the registration, submission or filing of any Loan Documents, where such
registration, submission or filing is not, or was not, required to maintain or
preserve the rights of any Lender or the Administrative Agent on its own behalf
or on behalf of the Lender under the Loan Documents will not be considered an
Indemnified Tax.

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of such Loan Party to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, and at
time or times prescribed by applicable law, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent,
or prescribed by applicable law, as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

51



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that any
Loan Party is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
(as applicable, or applicable successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E (as applicable, or applicable
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI (or applicable successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E (as
applicable, or applicable successor form); or

 

52



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, in each case, as applicable or applicable successor
form, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the applicable Loan Party or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the applicable Loan Party and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and

 

53



--------------------------------------------------------------------------------

without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Issuing Bank. For purposes of this Section, the term “Lender” includes any
Issuing Bank.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments. Each Loan Party shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Local Time, on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Office, except payments to be
made directly to the applicable Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All amounts owing
under this Agreement (including Facility Fees, payments required under
Section 2.15, and payments required under Section 2.16 relating to any Loan
denominated in Dollars, but not including principal of, and interest on, any
Loan denominated in any Foreign Currency or payments relating to any such Loan
required under Section 2.16, which are payable in such Foreign Currency) or
under any other Loan Document (except to the extent otherwise provided therein)
are payable in Dollars. Notwithstanding the foregoing, if any Borrower shall
fail to pay any principal of any Loan when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) or shall fail to pay any
reimbursement obligation in respect of any LC Disbursement when due, the unpaid
portion of such Loan or reimbursement obligation shall, if such Loan or
reimbursement obligation is not denominated in Dollars, automatically be
redenominated in Dollars on the due date thereof (or, in the case of any such
Loan, if such due date is a day other than the last day of the Interest Period
therefor, on the last day of such Interest Period) in an amount equal to the
Dollar Equivalent thereof on the date of such redenomination and such

 

54



--------------------------------------------------------------------------------

principal or reimbursement obligation shall be payable on demand; and if any
Borrower shall fail to pay any interest on any Loan or LC Disbursement that is
not denominated in Dollars, such interest shall automatically be redenominated
in Dollars on the due date therefor (or, in the case of any such Loan, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

(b) Application of Insufficient Payments. At any time that payments are not
required to be applied in the manner required by Section 8.02, if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Applicable Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Company prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

55



--------------------------------------------------------------------------------

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.15, or if any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or if any Lender becomes a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Administrative Agent, each
Swingline Lender and each Issuing Bank shall have consented to such Eligible
Assignee to the extent consent would be required under the terms of
Section 10.04(b) in connection with an assignment to such Eligible Assignee
(which consents shall not be unreasonably withheld), (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17 such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Each party
hereto agrees that (i) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender;
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

 

56



--------------------------------------------------------------------------------

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as any Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in such Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(c) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02), except that (i) the Commitment(s)
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loans may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and
(ii) any amendment, waiver or consent requiring the consent of all the Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than the other affected Lenders shall require the consent of such
Defaulting Lender;

 

57



--------------------------------------------------------------------------------

(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time) and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Commitment.

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, Cash Collateralize for the benefit of the Issuing Banks only the
Applicable Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j)) for
so long as such LC Exposure is outstanding;

(iii) if the Company Cash Collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Applicable Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender pursuant to Section 2.12(a) (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
Cash Collateralized; and

 

58



--------------------------------------------------------------------------------

(e) so long as such Lender is a Defaulting Lender, no Swingline Lenders shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or Cash
Collateral will be provided by the Company in accordance with Section 2.20(c),
and Swingline Exposure related to any newly made Swingline Loan and/or
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Company, each Swingline Lender
and the Issuing Banks each agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

Section 2.21. Increase in Commitments. (a) Request for Increase. Provided that
no Default exists, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Company may from time to time request an increase in
the Commitments by an amount such that, immediately after giving effect to such
increase, the total Commitments hereunder shall not exceed $1,750,000,000;
provided that any such request for an increase shall be in a minimum amount of
$25,000,000 or a larger multiple of $1,000,000. At the time of delivery of such
notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall be at least five Business Days after the date of delivery of such notice
to the Lenders and at least 30 days prior to the Maturity Date).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. Notwithstanding anything herein to the contrary, no Lender shall
have any obligation to agree to increase its Commitment hereunder and any
election to do so shall be in the sole discretion of each Lender.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, the Company may
also invite additional Persons which are Eligible Assignees that are not then
Lenders to become Lenders; provided that the Commitment of each such Person
shall equal to at least $25,000,000. Notwithstanding anything herein to the
contrary, each Lender participating in such increase (including each such
Person) shall be subject to the consent of the Administrative Agent, each
Swingline Lender and each Issuing Bank (such consent in each case not to be
unreasonably withheld) to the extent consent would be required under the terms
of Section 10.04(b) in connection with an assignment to such Lender or Person.

(d) Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Commitment Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the relevant Commitment Increase Effective Date and record the relevant
information for such increase in the Register.

 

59



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Administrative Agent shall have received (i) a certificate of each
Borrower dated as of the Commitment Increase Effective Date signed by a
Responsible Officer of such Borrower (A) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to such increase
and (B) in the case of the Company, certifying that, before and after giving
effect to such increase, (x) the representations and warranties of the Loan
Parties in this Agreement and the other Loan Documents are true and correct in
all material respects (except in the case of such representations and warranties
that are qualified by materiality, which shall be true and correct in all
respects) on and as of the relevant Commitment Increase Effective Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), and except that, for purposes of this Section, the representations and
warranties contained in Section 3.04(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 5.01(a) or and 5.01(b), as
applicable, and (y) no Default shall have occurred and be continuing; and (ii) a
joinder or other agreement, in form and substance reasonably satisfactory to the
Administrative Agent, from each Lender (including each Person (if any) that will
become a Lender as part of such increases) pursuant to which such Lender shall,
effective as of such Commitment Increase Effective Date, undertake a Commitment
as part of such increase (and, if any such Lender is already a Lender, its
Commitment shall be in addition to such Lender’s Commitment hereunder on such
date), executed by each such Lender and each Borrower (which shall be
acknowledged by the Administrative Agent). On each Commitment Increase Effective
Date, each Applicable Borrower shall prepay on a nonratable basis any Revolving
Loans required to be paid by it and outstanding on such date (and pay any
additional amounts required pursuant to Section 2.16), and/or borrow on a
nonratable basis from each Lender which is providing a new Commitment as part of
such increase on such date, such that, after giving effect thereto, all
outstanding Revolving Loans shall be held by the Lenders in accordance with
their respective revised Applicable Percentages arising as a result of any
nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18(c) or Section 10.02 to the contrary.

Section 2.22. Extension of Maturity Date. (a) Requests for Extension. The
Company may, by delivering an Extension Request to the Administrative Agent (who
shall promptly deliver a copy to each of the Lenders) request that the Lenders
extend the Maturity Date then in effect (the “Existing Maturity Date”) to the
first anniversary of such Existing Maturity Date; provided that (i) no more than
two Extension Requests may be delivered pursuant to this Section 2.22, (ii) no
such Extension Request shall be permitted to be delivered during the
twelve-month period immediately prior to the Existing Maturity Date and
(iii) after giving effect to such extension, the Maturity Date shall not be
later than the fifth anniversary of the Extension Date. Subject to the
provisions in this Section 2.22, such extension shall become effective on the
date specified in the Extension Request (such date, the “Extension Date”).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the 20th day (or such later date as shall be acceptable to the Company and the
Administrative Agent) (the “Notice Date”) following the date of the Company’s
notice, advise the Company and the Administrative Agent whether or not such
Lender agrees to such extension, and each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the Company and
the Administrative Agent of such fact promptly after such determination (but in
any event no later than the Notice Date) and any Lender that does not so advise
the Administrative Agent on or before the Notice Date shall be deemed to be a
Non Extending Lender. Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to agree to extend such Lender’s Maturity Date and any
election to do so shall be in the sole discretion of each Lender, and the
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

 

60



--------------------------------------------------------------------------------

(c) Additional Commitment Lenders. The Company shall have the right to replace
each Non Extending Lender at any time with, and add as “Lenders” under this
Agreement in place thereof, one or more Persons that are Eligible Assignees
and/or one or more existing Lenders (each, an “Additional Commitment Lender”);
provided that each of such Additional Commitment Lenders shall enter into an
Assignment and Assumption or a joinder or other agreement, in form and substance
reasonably satisfactory to the Administrative Agent, as applicable, pursuant to
which such Additional Commitment Lender shall, effective as of the Extension
Date, undertake a Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date). Notwithstanding anything herein to the
contrary, each Lender (including each Eligible Assignee that shall become an
Additional Commitment Lender) undertaking such a Commitment shall be subject to
the consent of the Administrative Agent, each Swingline Lender and each Issuing
Bank to the extent consent would be required under the terms of Section 10.04(b)
in connection with an assignment to such Lender or Eligible Assignee (which
consents shall not be unreasonably withheld).

(d) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Existing Maturity Date (each,
an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the Extension Date, then, effective
as of the Extension Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender (if it is not already a Lender) shall
thereupon become a “Lender” for all purposes of this Agreement.

(e) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Administrative Agent shall have received (i) a certificate of
each Borrower dated as of the Extension Date signed by a Responsible Officer of
such Borrower (A) certifying and attaching the resolutions adopted by such
Borrower approving or consenting to such extension and (B) in the case of the
Company, certifying that, before and after giving effect to such extension,
(x) the representations and warranties of the Loan Parties in this Agreement and
the other Loan Documents are true and correct on and as of the Extension Date as
if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), and except that, for purposes of this Section, the representations and
warranties contained in Section 3.04(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, and (y) no Default shall have occurred and be continuing; and (ii) a
joinder or other agreement referred to in paragraph (c) of this Section from
each Additional Commitment Lender pursuant to which such Lender shall, effective
as of the Extension Date, undertake a Commitment, executed by each such Lender
and the Company (which shall be acknowledged by the Administrative Agent). On
each Extension Date (or any other date thereafter on which a Non-Extending
Lender shall be replaced pursuant to paragraph (c) of this Section), each
Applicable Borrower shall prepay on a nonratable basis any Revolving Loans
required to be paid by it and outstanding on such date (and pay any additional
amounts required pursuant to Section 2.16), and/or borrow on a nonratable basis
from each Additional Commitment Lender which is providing a new Commitment on
such date, such that, after giving effect thereto, all outstanding Revolving
Loans shall be held by the Lenders in accordance with their respective revised
Applicable Percentages.

 

61



--------------------------------------------------------------------------------

(f) Notwithstanding anything herein to the contrary, with respect to the
Commitment of any Lender that has not agreed to extend its Existing Maturity
Date, the Maturity Date shall remain unchanged.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18(c) or Section 10.02 to the contrary.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Company and (with respect only to Sections 3.01, 3.02, 3.03 and 3.12) each
Subsidiary Borrower represents and warrants to the Lenders that:

Section 3.01. Corporate Existence; Powers. Each of the Company and its
Significant Subsidiaries and each other Loan Party is duly organized or formed,
validly existing and in good standing (to the extent such concept is recognized
in such jurisdiction) under the laws of the jurisdiction of its organization,
has all requisite power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, would
not result in a Material Adverse Effect, is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required.

Section 3.02. Corporate Action; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational and, if required,
stockholder action. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party hereto and constitutes a legal, valid
and binding obligation of the respective Loan Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance of the Loan Documents by the Applicable Borrowers (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except (x) such as have been obtained or made and
are in full force and effect and (y) except in Luxembourg where the registration
of a Loan Document (and any documents in connection therewith) with the
Administration de l’Enregistrement, des Domaines et de la TVA in Luxembourg may
be required should such Loan Document (and any documents in connection
therewith) is attached as an annex to a deed (annexés à un acte) that itself is
subject to mandatory registration, or deposited in the minutes of a notary
(déposés au rang des minutes d’un notaire), in which case a nominal registration
duty or an ad valorem registration duty will be payable depending on the nature
of the document(s) so registered, (b) will not violate any applicable law or
regulation or any order of any Governmental Authority, (c) will not violate any
charter, by-laws or other organizational documents of the Company or any of its
Subsidiaries, (d) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries and (e) will not
result in the creation or imposition of any Lien (other than a Lien otherwise
permitted hereunder) on any asset of the Company or any of its Subsidiaries in
each case in (a), (b) and (e), which either individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

Section 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Condition. The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of operations, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2017, reported
on by Ernst & Young LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended September 30, 2018
certified by its chief financial officer. Such financial statements present
fairly the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) No Material Adverse Change. Since December 31, 2017, there has been no
material adverse change in the business, assets, operations or financial
condition, of the Company and its Subsidiaries, taken as a whole.

Section 3.05. Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Company, threatened in writing against or affecting the Company
or any of its Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the execution, delivery or
performance thereof by the Applicable Borrowers.

(b) Environmental Matters. Except with respect to any matters that, individually
or in the aggregate, would not result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) to the knowledge of
the Company, has become subject to any Environmental Liability or(iii) has
received written notice of any claim with respect to any Environmental
Liability.

Section 3.06. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not result in a
Material Adverse Effect. No Default has occurred and is continuing.

Section 3.07. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.08. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

Section 3.09. ERISA and Canadian Pension Plans. No ERISA Event or Canadian
Pension Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events or Canadian Pension Events for which
liability is reasonably expected to occur, would not reasonably be expected to
result in a Material Adverse Effect.

Section 3.10. Disclosure. (a) The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Company to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished or any contained in any public filings made in the past
year with the Securities and Exchange Commission pursuant to the Exchange Act)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, when taken as a whole, not misleading; provided
that, with respect to projected financial information, the Company represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

(b) As of the Effective Date, to the best knowledge of the Company, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

Section 3.11. Use of Credit. Neither the Company nor any of its Subsidiaries is
engaged, nor will it or any of them engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the
Federal Reserve Board, including Regulations T, U and X.

Section 3.12. Subsidiary Borrower Approvals. No authorizations, approvals or
consents of, and no filings or registrations with, any Governmental Authority
that have not been obtained by the time any Subsidiary of the Company becomes a
Subsidiary Borrower are necessary for the execution, delivery or performance by
such Subsidiary Borrower of the Subsidiary Borrower Joinder Agreement or any
other Loan Documents to which it is party or for the validity or enforceability
of any thereof or for the borrowing by such Subsidiary Borrower hereunder.

Section 3.13. AML, Anti-Corruption Laws and Sanctions. The Company has
implemented and maintains in effect policies and procedures designed to promote
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with AML Laws, Anti-Corruption Laws and
applicable Sanctions. The Company, its Subsidiaries and their respective
officers and, to the knowledge of the Company, its and its Subsidiaries’
respective directors, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary, or (b) to the knowledge of the Company, any
directors, officers or employees of the Company or any Subsidiary, or any agent
of the Company or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.

 

64



--------------------------------------------------------------------------------

Section 3.14. Center of Main Interests and Establishment.

The Centre of Main Interests of the Borrowers incorporated in Luxembourg is
situated in Luxembourg which corresponds to its jurisdiction of original
incorporation and it has no establishment in any other jurisdiction.

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received from each party hereto (including any Person required to become a
Guarantor on the Effective Date) either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) Opinions of Counsel to the Loan Parties. The Administrative Agent shall have
received a favorable written opinion in a form reasonably satisfactory to the
Administrative Agent (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of (i) Jones Day, counsel for the Loan Parties
(including any Person required to become a Guarantor on the Effective Date),
(ii) Stewart McKelvey, Canadian counsel for the Loan Parties, (iii) DLA Piper
Hong Kong, Hong Kong counsel for the Loan Parties, (iv) DLA Piper Luxembourg,
Luxembourg counsel for the Loan Parties and (v) Allen & Overy, société en
commandite simple, legal advisers to the Lead Arrangers in Luxembourg, in each
case in form and substance satisfactory to the Administrative Agent (and such
Loan Parties hereby request such counsel to deliver such opinions).

(c) Corporate Documents. The Administrative Agent shall have received such
certificates of resolutions or other action and incumbency certificates of
Responsible Officers of each Loan Party (including any Person required to become
a Guarantor on the Effective Date), other than a Loan Party incorporated in
Luxembourg, as the Administrative Agent may require evidencing the authorization
of this Agreement and the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents, copies of the organizational
documents of each of the Loan Parties certified by a Responsible Officer of each
such Loan Party as being true and complete, and certificates as of a recent date
of the good standing of each Loan Party under the laws of its jurisdictions of
organization or (with respect to Newell Brands APAC Treasury Limited) a
certificate of continuing registration, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

In respect of Loan Parties incorporated in Luxembourg:

(i) A copy of an extract from the Luxembourg Trade and Companies Register for
each of the Loan Parties incorporated in Luxembourg.

 

65



--------------------------------------------------------------------------------

(ii) A specimen of the signature of each person authorised on behalf of each of
the Loan Parties incorporated in Luxembourg to enter into or witness the entry
into this Agreement and the other Loan Documents to which it is a party or to
sign or send any document or notice in connection with this Agreement and the
other Loan Documents to which it is a party.

(iii) If required under the constitutional documents of the relevant Loan
Parties incorporated in Luxembourg, a copy of the board resolutions approving
the terms of, and the transactions contemplated by, this Agreement and the other
Loan Documents to which it is a party.

(iv) A copy of a negative certificate (certificat négatif) issued by the
Luxembourg Trade and Companies Register, for each of the Loan Parties
incorporated in Luxembourg.

(v) A certificate of an authorised signatory of each of the Loan Parties
incorporated in Luxembourg certifying that each copy document relating to it
specified in this Article 4 is correct, complete and up-to-date and, where
applicable, in full force and effect as at a date no earlier than the date of
this Agreement.

(vi) A certificate of an authorised signatory of each of the Loan Parties
incorporated in Luxembourg certifying that borrowing the total Commitments would
not cause any borrowing or similar limit binding on it to be exceeded.

(vii) A certificate of an authorised signatory of each of the Loan Parties
incorporated in Luxembourg certifying that:

(A) has not been declared bankrupt (en faillite), and no application has been
made by it or by any of its directors in relation to bankruptcy (faillite),
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de la faillite), suspension of
payments (sursis de paiement), controlled management (gestion contrôlée),
general settlement with creditors, reorganisation or similar legal proceeding
affecting the rights of creditors generally in Luxembourg or abroad, or any
analogous procedure in any jurisdiction; and

(B) to the best of the knowledge of the manager signing the certificate, no
other person has made any corporate action, legal proceedings or other procedure
or step in connection with, nor has it, or its board of directors, been notified
of, any bankruptcy (faillite), voluntary or judicial liquidation (liquidation
volontaire ou judiciaire), composition with creditors (concordat préventif de la
faillite), suspension of payments (sursis de paiement), controlled management
(gestion contrôlée), general settlement with creditors, reorganisation or
similar proceeding affecting the rights of creditors generally in Luxembourg or
abroad, or any analogous procedure in any jurisdiction.

(d) Certain Conditions; Officer’s Certificate. As of the Effective Date, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 (excluding,
however, the first parenthetical clause in such paragraph (a)) shall be
satisfied; and the Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Responsible Officer of the Company,
confirming compliance with such conditions.

 

66



--------------------------------------------------------------------------------

(e) Payment of Fees, Etc. The Administrative Agent, the Lenders and the Lead
Arrangers shall have received (i) all fees and other amounts due and payable by
the Company under the Existing Credit Agreement and (ii) all fees and other
amounts due and payable by the Company in connection herewith on or prior to the
Effective Date, in each case including, to the extent invoiced at least three
Business Days prior to the Effective Date, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Company under the Existing Credit Agreement or this Agreement, as the case may
be.

(f) Financial Statements. The Administrative Agent and the Lenders shall have
received the most recent financial statements, certificates, reports, notices
and other information required to be delivered pursuant to Section 5.01 of the
Existing Credit Agreement, subject to the terms thereof.

(g) Patriot Act, Etc. (i) To the extent requested by the Administrative Agent or
any Lender at least ten Business Days prior to the Effective Date, the
Administrative Agent or such Lender, as the case may be, shall have received, at
least three Business Days prior to the Effective Date, all documentation and
other information required by regulatory authorities under AML Laws and (ii) to
the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three Business Days prior to the
Effective Date, any Lender that has requested, in a written notice to such
Borrower at least ten calendar days prior to the Effective Date, a Beneficial
Ownership Certification in relation to such Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

(h) The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in this Agreement (other than, at any time after the
Effective Date, Sections 3.04(b) and 3.05(a)) and the other Loan Documents shall
be true and correct in all material respects (except in the case of such
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (or, if any such representation or warranty is expressly stated to
have been made as of an earlier date, as of such earlier date).

(b) Defaults. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

67



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations have
been paid in full and all Letters of Credit have expired or terminated (in each
case, without any pending draw thereunder), the Company covenants and agrees
with the Lenders and the Issuing Banks that:

Section 5.01. Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent, each Lender and each Issuing
Bank:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception arising out of the scope of the audit, and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Company as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(except with respect to subclause (iv) below) clause (b) above, a certificate of
a Financial Officer of the Company (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.05 and
6.06, (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(iv) listing all Significant Subsidiaries as of the end of the relevant fiscal
year;

(d) [reserved];

(e) promptly after the same become publicly available, copies of all periodic
reports (including reports on Form 8-K), proxy statements and other non-routine
filings, reports or statements filed by the Company or any Subsidiary with the
SEC or any Governmental Authority succeeding to any or all of the functions of
the SEC, or distributed by the Company to its shareholders generally, or any
non-routine reports, statements or filings made with any national securities
exchange;

 

68



--------------------------------------------------------------------------------

(f) promptly after any Rating Agency shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(g) promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender (through the Administrative Agent) for purposes of
compliance with applicable AML Laws (including the Beneficial Ownership
Regulation).

Notwithstanding the foregoing and the immediately succeeding sentence, the
Company’s obligations to deliver documents or information required under any of
clauses (a), (b) and (e) above shall be deemed to be satisfied upon the relevant
documents or information being publicly available on the Company’s website or
other publicly available electronic medium (such as EDGAR) within the time
period required by such clause and thereafter being continuously so available.
Documents required to be delivered pursuant to this Section 5.01 shall be deemed
to have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on SyndTrak, IntraLinks or a similar site to which Lenders
have been granted access. Each Lender shall be solely responsible for timely
accessing posted documents and maintaining copies of such documents.

Section 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent, each Lender and each Issuing Bank prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting a Loan Party or
any Significant Subsidiary thereof that could reasonably be expected to be
adversely determined, and if so adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

(c) to the knowledge of the Company, the occurrence of any ERISA Event or any
Canadian Pension Event that could reasonably be expected to result in liability
of the Company and its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect; and

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits and franchises material to the
normal conduct of its business to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, transaction, liquidation
or dissolution permitted under Section 6.03.

 

69



--------------------------------------------------------------------------------

Section 5.04. Payment of Obligations. The Company will, and will cause each of
its Significant Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, would reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company, such Subsidiary or such other Borrower
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect.

Section 5.05. Maintenance of Properties; Insurance.

(a) The Company will, and will cause each of its Significant Subsidiaries to,
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(b) The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

Section 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Significant Subsidiaries to, keep proper books of record and
account in which true and correct in all material respects entries are made of
all material dealings and transactions in relation to its business and
activities. The Company will, and will cause each of its Significant
Subsidiaries to, permit any representatives designated by the Administrative
Agent, any Lender (to the extent concurrent with any visit or inspections by the
Administrative Agent) or any Issuing Bank, upon reasonable prior written notice,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested (not to exceed one per calendar year unless a Default or
Event of Default shall have occurred and be continuing and then such inspections
shall be limited to two per calendar year).

Section 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures designed to promote compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with AML Laws, Anti-Corruption Laws and applicable Sanctions.

Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans,
and the Letters of Credit issued hereunder, will be used only for general
corporate purposes of the Company and its Subsidiaries (including, without
limitation, acquisitions), each of which uses shall be in compliance with all
applicable law and regulatory requirements (including that no part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Federal
Reserve Board, including Regulations T, U and X). Following the application of
the proceeds of each Loan or drawing under each Letter of Credit, not more than
25% of the value of the assets either of the Company only or of Company and its
Subsidiaries on a consolidated basis will be Margin Stock.

 

70



--------------------------------------------------------------------------------

Section 5.09. Accuracy of Information. The Company will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent, the Lenders or the Issuing Banks in connection with this
Agreement or any amendment or modification hereof or waiver hereunder contains
no material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, when taken as a whole, not misleading.

Section 5.10. Guarantors.

(a) On the Effective Date, the Company shall cause each of its Subsidiaries
(other than Excluded Foreign Subsidiaries) that is or is required as of such
date to be a borrower, issuer or guarantor in respect of any of the Existing
Notes or any other Material Indebtedness for borrowed money of the Company to
become a Guarantor hereunder by delivering an executed counterpart of this
Agreement.

(b) Subject to paragraph (a) above, if, at any time following the Effective
Date, any Subsidiary of the Company (other than an Excluded Foreign Subsidiary)
either becomes or becomes required to be a borrower, issuer or guarantor in
respect of any of the Existing Notes or any other Material Indebtedness for
borrowed money of the Company, then in each case the Company shall cause such
Person to become a Guarantor hereunder by delivering an executed counterpart of
a Guarantor Joinder Agreement or comparable guaranty documentation reasonably
satisfactory to the Administrative Agent within ten (10) Business Days following
such occurrence (or such longer time period agreed to by the Administrative
Agent in its reasonable discretion) (it being understood that such Guarantor
Joinder Agreement or comparable guaranty documentation shall be accompanied by
documentation with respect thereto substantially consistent with the
documentation delivered pursuant to Section 4.01(c)). If requested by the
Administrative Agent, the Administrative Agent shall receive an opinion or
opinions of counsel (which may be from in-house counsel, provided that such
opinion is in respect of New York law) for the Company in form and substance
reasonably satisfactory to the Administrative Agent in respect of matters
reasonably requested by the Administrative Agent relating to any such Guarantor
Joinder Agreement or comparable guaranty documentation delivered pursuant to
this Section 5.10, dated as of the date of such Guarantor Joinder Agreement or
comparable guaranty documentation.

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and all Obligations have been
paid in full and all Letters of Credit have expired or terminated (in each case,
without any pending draw thereunder), the Company covenants and agrees with the
Lenders and the Issuing Banks that:

Section 6.01. Subsidiary Indebtedness. The Company will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and, in the case of such any
Indebtedness exceeding $50,000,000, set forth in Schedule 6.01 (including any
Indebtedness incurred after the date hereof under any instrument or agreement in
effect on the date hereof and set forth in such schedule), including any
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

 

71



--------------------------------------------------------------------------------

(c) Indebtedness of any Subsidiary owing to the Company or any other Subsidiary
(including Guarantees by any Subsidiary in respect of Indebtedness of the
Company or any other Subsidiary);

(d) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed 5% of Total Consolidated Assets at any time outstanding;

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

(f) a Permitted Securitization (including, for the avoidance of doubt, the
Existing Receivables Facility), in an aggregate amount outstanding not to
exceed, together with the aggregate amount outstanding under any Permitted
Securitizations permitted pursuant to clause (b) above, (x) $950,000,000 plus
(y) additional amounts to the extent permitted under clause (g) below; and

(g) other Indebtedness of Subsidiaries in an aggregate principal amount not to
exceed, together with any Indebtedness secured by Liens incurred in reliance on
Section 6.02(g), 10% of Consolidated Net Tangible Assets at any time
outstanding.

Section 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02(b); provided that (i) such
Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

 

72



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (d) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;

(e) Liens arising in connection with any Permitted Securitization and any
amendment, renewal, increase or extension thereof; provided that such Liens
shall only apply to the receivables of the Company or any Subsidiary, as
applicable, subject to the Permitted Securitization, and any assets related
thereto, as applicable;

(f) Liens securing obligations of (i) any Subsidiary to the Company, (ii) any
Loan Party to another Loan Party or (iii) without limiting the Liens permitted
under subclause (ii) of this clause (f), any Subsidiary to another Subsidiary so
long as the obligations secured by the Liens permitted by this subclause
(iii) do not at any time exceed $75,000,000 in the aggregate; and

(g) other Liens securing Indebtedness, together with any Indebtedness incurred
in reliance on Section 6.01(g), in an aggregate principal amount not exceeding
10% of Consolidated Net Tangible Assets at any one time outstanding.

Section 6.03. Fundamental Changes. The Company will not, and will not permit any
Subsidiary or operating divisions to:

(i) merge into or amalgamate or consolidate with any other Person, or permit any
other Person to merge into or amalgamate or consolidate with it;

(ii) sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of related transactions) all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, to any other Person;

(iii) liquidate or dissolve;

provided that, so long as both before and after giving effect thereto, no
Default shall have occurred and be continuing:

(A) any Person may merge into or amalgamate with the Company in a transaction in
which the Company is the surviving entity;

(B) any Person (other than the Company) may merge into or amalgamate with any
Subsidiary, and any Subsidiary may merge into or amalgamate with any other
Person (other than the Company), in each case in a transaction in which the
surviving entity or resulting entity is a Subsidiary;

(C) any Subsidiary or operating divisions may sell, transfer, lease or otherwise
dispose of its assets to the Company, to another Subsidiary or operating
division of the Company or any Subsidiary (or to any Person that becomes, as
part of such transfer, a Subsidiary or an operating division of the Company or
any Subsidiary); and

 

73



--------------------------------------------------------------------------------

(D) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders.

Section 6.04. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties and (b) transactions between or among the
Company and its Subsidiaries not involving any other Affiliate.

Section 6.05. Total Indebtedness to Total Capital. The Company shall not permit
the ratio of Total Indebtedness to Total Capital as of the last day of any
fiscal quarter ending on or after the Effective Date, to be greater than 0.60 to
1.00; provided in each case that (i) in calculating Total Capital, goodwill
impairment charges taken pursuant to the FASB’s Accounting Standards
Codification 350 (and any predecessor thereof) shall be disregarded to the
extent such charges (x) were incurred prior to the Effective Date and (y) do not
exceed $250,000,000 in the aggregate for all such charges incurred on or after
the Effective Date, and (ii) in calculating such ratio, quarterly income
preferred securities, quarterly income capital securities, monthly income
preferred securities or other similar securities will be treated as part of
“Total Capital” and not “Total Indebtedness” and (iii) Total Capital will be
calculated to exclude the impact of all of the following (after netting income
and gains against losses, and whether representing net aggregate income, gain or
loss): (a) the component of accumulated other comprehensive income (loss)
consisting of foreign currency translation income (loss), (b) the cumulative
foreign exchange gains or losses incurred since January 1, 2015, arising due to
the appreciation or depreciation of non-Dollar currencies versus Dollars in
regards to foreign entities in highly inflationary economies pursuant to the
FASB’s Accounting Standards Codification 830 and (c) the cumulative gains or
losses incurred since January 1, 2015, resulting from the deconsolidation of a
foreign entity pursuant to the FASB’s Accounting Standards Codification 810.

Section 6.06. Interest Coverage Ratio. The Company shall not permit the Interest
Coverage Ratio as at the last day of any fiscal quarter, commencing with the
last day of the first fiscal quarter ending after the Effective Date, to be less
than 3.50 to 1.00.

Section 6.07. Use of Proceeds. Each Applicable Borrower will not directly, or to
its knowledge, indirectly, use the proceeds of any Borrowing or Letter of Credit
(A) in furtherance of a payment or authorization of the payment or giving of
money, or anything else of value to any Person in violation of any AML Laws or
Anti-Corruption Laws, (B) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, to the extent such activities, business or transaction would
be prohibited by Sanctions if conducted by a corporation incorporated in the
United States, the United Kingdom or in a European Union member state or (C) in
any manner that would result in the violation of any Sanctions by any party
hereto.

 

74



--------------------------------------------------------------------------------

ARTICLE 7

GUARANTEE

Section 7.01. Guarantee. Each Guarantor hereby guarantees to each Lender, each
Swingline Lender, each Issuing Bank and the Administrative Agent and their
respective successors and assigns the prompt payment in full when due (whether
at stated maturity, by acceleration, by optional prepayment or otherwise) of the
Obligations of each Borrower strictly in accordance with the terms thereof,
subject to Section 10.20 (such obligations being herein collectively called the
“Guaranteed Obligations”). Each Guarantor hereby further agrees that if any
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration, by optional prepayment or otherwise) any of the Guaranteed
Obligations, such Guarantor will promptly pay the same, subject to
Section 10.20, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

Section 7.02. Obligations Unconditional. The obligations of each Guarantor under
Section 7.01 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law of any jurisdiction or any other event affecting any
term of any Guaranteed Obligation or any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Article that the obligations of each
Guarantor hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to such Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement, the
other Loan Documents or any other agreement or instrument referred to herein
shall be done or omitted; or

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement, the other Loan Documents or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with.

Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, any Swingline Lender, any Issuing Bank or any Lender
exhaust any right, power or remedy or proceed against any Borrower under this
Agreement, the other Loan Documents or any other agreement or instrument
referred to herein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.

Section 7.03. Reinstatement. The obligations of each Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent, each Swingline Lender, each Issuing Bank and each
Lender and on

 

75



--------------------------------------------------------------------------------

demand for all reasonable costs and expenses (including, without limitation,
fees of counsel) incurred by the Administrative Agent, such Swingline Lender,
such Issuing Bank and such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

Section 7.04. Subrogation. Each Guarantor hereby agrees that, until the payment
and satisfaction in full of all Guaranteed Obligations, the expiration and
termination of the Commitments of the Lenders under this Agreement, payment and
satisfaction in full of all Obligations and expiration or termination of all
Letters of Credit (in each case, without any pending draw thereunder), it shall
not exercise any right or remedy arising by reason of any performance by it of
the Guarantee in Section 7.01, whether by subrogation or otherwise, against any
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations

Section 7.05. Remedies. Each Guarantor agrees that, as between such Guarantor on
the one hand and the Lenders, the Swingline Lenders, the Issuing Banks and the
Administrative Agent on the other hand, the obligations of any Borrower under
this Agreement may be declared to be forthwith due and payable as provided in
Article 8 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Article 8) for purposes of Section 7.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by such Borrower) shall forthwith
become due and payable (subject to Section 10.20) by such Guarantor for purposes
of Section 7.01.

Section 7.06. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the Guarantee in Section 7.01 constitutes an instrument for
the payment of money, and consents and agrees that the Administrative Agent, any
Swingline Lender, any Issuing Bank, in each case at its sole option, in the
event of a dispute by such Guarantor in the payment of any moneys due hereunder,
shall have the right to bring a motion/action under New York CPLR Section 3213.

Section 7.07. Continuing Guarantee. The Guarantee in this Article 7 is a
continuing guarantee and shall apply to all Guaranteed Obligations whenever
arising.

Section 7.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable Debtor Relief Law, if the obligations
of any Guarantor (other than the Company) under Section 7.01 would otherwise be
held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 7.01, then, notwithstanding any other provision to
the contrary, the amount of such liability shall, without any further action by
such Guarantor, any other Loan Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

76



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Loan Parties herein or in any other Loan Document, any amendment or modification
hereof or thereof or waiver hereunder or thereunder or, to the extent in
writing, in connection herewith or therewith, or in any certificate or other
document furnished pursuant hereto or to any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been false when made or deemed made in any material respect;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (solely with respect to any Loan
Party’s existence) or 5.08 or in Article 6;

(e) the Company or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Company (which notice will be given
at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (beyond any
applicable grace period expressly set forth in the governing documents);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that, after giving effect to any
applicable grace or cure period, enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Significant Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

77



--------------------------------------------------------------------------------

(i) the Company or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Significant Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $125,000,000 (excluding amounts covered by insurance to the extent the
relevant independent third-party insurer has not denied coverage therefor) shall
be rendered against the Company, any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Company or
any Subsidiary to enforce any such judgment;

(l) an ERISA Event or Canadian Pension Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
or Canadian Pension Events that have occurred, would result in a Material
Adverse Effect;

(m) a Change in Control shall occur; or

(n) except as permitted pursuant to Section 10.19, the guarantee of the
Guarantors under Article 7 shall for whatever reason be terminated or cease to
be in full force and effect, or the validity or enforceability thereof shall be
contested by the Company;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, (iii) require that the Borrowers Cash
Collateralize the LC Exposure as provided in Section 2.06(j) and (iv) exercise
on behalf of itself, the Lenders and the Issuing Banks all rights and remedies
available to it, the Lenders and the Issuing Banks under this Agreement and the
other Loan Documents and/or applicable law, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Company described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations of the

 

78



--------------------------------------------------------------------------------

Borrowers accrued hereunder, shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the LC Exposure as provided in
clause (iii) above shall automatically become effective, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

Section 8.02. Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Company or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.20 and Section 10.20, be applied by the Administrative
Agent as follows:

(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other reasonable charges of counsel to the
Administrative Agent payable under Section 10.03 and amounts pursuant to
Section 2.12(c) payable to the Administrative Agent in its capacity as such);

(ii) second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other reasonable charges of counsel to the Lenders and the Issuing Banks
payable under Section 9.03) arising under the Loan Documents, ratably among them
in proportion to the respective amounts described in this clause (ii) payable to
them;

(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Banks
in proportion to the respective amounts described in this clause (iii) payable
to them;

(iv) fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the Company
pursuant to Section 2.06 or 2.20, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause (iv)
payable to them; provided that (x) any such amounts applied pursuant to
subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Banks to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.06 or 2.20, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Obligations, if any, in the order set forth in this Section 2.06;

(v) fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Banks based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

 

79



--------------------------------------------------------------------------------

(vi) finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by law.

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Section 9.01. Authorization and Action.

(a) Each of the Lenders, the Swingline Lenders and the Issuing Banks hereby
irrevocably appoints the entity named as Administrative Agent in the heading of
this Agreement and its successors and assigns to serve as administrative agent
under the Loan Documents and authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

(b) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

80



--------------------------------------------------------------------------------

(c) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(d) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

(e) Notwithstanding anything herein to the contrary, none of the Lead Arrangers,
the Syndication Agents or the Documentation Agents named on the cover page of
this Agreement shall have obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity, but all such persons shall have the
benefit of the indemnities provided for hereunder.

Section 9.02. Administrative Agent’s Reliance, Indemnification, Etc. (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by such party, the Administrative Agent
or any of its Related Parties under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company, a Lender, a
Swingline Lender or an Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the

 

81



--------------------------------------------------------------------------------

sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by the Company, any Subsidiary, any Lender, any
Swingline Lender or any Issuing Bank as a result of, any determination of the
Revolving Credit Exposure, any of the component amounts thereof or any portion
thereof attributable to each Lender, each Swingline Lender or Issuing Bank, or
any Foreign Currency Equivalent or Dollar Equivalent.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 10.04, (ii) may rely on the Register to the
extent set forth in Section 10.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender,
Swingline Lender or Issuing Bank and shall not be responsible to any Lender,
Swingline Lender or Issuing Bank for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender,
Swingline Lender or Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender, Swingline Lender or Issuing
Bank sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

Section 9.03. Posting of Communications. (a) The Company agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, Merrill Datasite, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent and approved in writing
by the Company to be its electronic transmission system (the “Approved
Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Swingline Lenders, each of the Issuing
Banks and the Company acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure, that the Administrative
Agent is not responsible for approving or vetting the representatives or
contacts of any Lender that are added to the Approved Electronic Platform, and
that there may be confidentiality and other risks associated with such
distribution. Each of the Lenders, each of the Swingline Lenders, each of the
Issuing Banks and the Company hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

82



--------------------------------------------------------------------------------

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD ARRANGER, ANY DOCUMENTATION
AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY SWINGLINE LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender, any Swingline
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Approved Electronic Platform.

(d) Each Lender, each Swingline Lender and each Issuing Bank agrees that notice
to it (as provided in the next sentence) specifying that Communications have
been posted to the Approved Electronic Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender, each Swingline Lender and Issuing Bank agrees (i) to
notify the Administrative Agent in writing (which could be in the form of
electronic communication) from time to time of such Lender’s, Swingline
Lender’s; or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(e) Each of the Lenders, each of the Swingline Lenders, each of the Issuing
Banks and the Company agrees that the Administrative Agent may, but (except as
may be required by applicable law) shall not be obligated to, store the
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies.

 

83



--------------------------------------------------------------------------------

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender, any Swingline Lender or any Issuing Bank to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.04. The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans), Letter of Credit Commitments and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender, Swingline Lender or Issuing Bank, as the case may be. The terms “Issuing
Banks”, “Lenders”, “Required Lenders” and any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity as a Lender, Issuing Bank or as one of the Required Lenders,
as applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, the Company, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders,
the Swingline Lenders or the Issuing Banks.

Section 9.05. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Swingline Lenders, the Issuing Banks and the Company, whether or
not a successor Administrative Agent has been appointed. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, the Swingline Lenders and the Issuing Banks, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Company (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Swingline Lenders, the
Issuing Banks and the Company, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents; and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such

 

84



--------------------------------------------------------------------------------

Person and (B) all notices and other communications required or contemplated to
be given or made to the Administrative Agent shall directly be given or made to
each Lender, each Swingline Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 10.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 9.06. Acknowledgements of Lenders and Issuing Banks. (a) Each Lender,
Swingline Lender, and Issuing Bank represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
that it has, independently and without reliance upon the Administrative Agent,
any Arranger, any Syndication Agent, any Documentation Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, Swingline Lender
or Issuing Bank and to make, acquire or hold Loans hereunder. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Syndication Agent, any Documentation
Agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

(b) Each Lender, Swingline Lender and Issuing Bank by delivering its signature
page to this Agreement on the Effective Date, or delivering its signature page
to an Assignment and Assumption or any other Loan Document pursuant to which it
shall become a Lender hereunder, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

Section 9.07. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administrative of and performance of the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

85



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that none of the Administrative Agent, or any Lead Arranger,
any Syndication Agent, any Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administrative of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy, as follows:

(i) if to the Company or any other Loan Party, to Newell Brands Inc., 221 River
Street, Hoboken, NJ 07030, Attention: Brad Turner, General Counsel (Telephone
No. (201) 610-6600; email: brad.turner@newellco.com);

 

86



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Rd, 3rd Floor, Newark, DE 19713-2107, Attention of JPM Loan & Agency
Services Group (Telephone No. (302) 634-8822; Facsimile No. (302) 634-4733);
Email: 12012443577@tls.ldsprod.com, with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, New York 10179, Attention of Tony Yung (Telephone No. (212)
270-0586; Facsimile No. (212) 270-3279); and, if such notice or other
communication relates to borrowings of, or payments or prepayments of, or the
duration of Interest Periods for Loans borrowed by Luxembourg-based borrowers,
to JPMorgan Securities PLC, 25 Bank Street, Canary Wharf, Floor 6, London E145JP
United Kingdom, Attention of Belinda Lucas (Telephone No. (44) 207-134-8188;
Facsimile No. (44) 207-777-2360);

(iii) if to JPMCB as an Issuing Bank, to JPMorgan Chase Bank, N.A., 10420
Highland Manor Dr., 4th Floor, Tampa, FL 33610, Attention of Standby LC Unit
(Telephone No. (800) 634-1969; Facsimile No. (856) 294-5267; Email:
gts.ib.standby@jpmchase.com) with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York 10179, Attention of Tony Yung (Telephone No. (212)
270-0586; Facsimile No. (212) -270-3279);

(iv) if to any other Lender, Swingline Lender, or Issuing Bank, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

(c) Change of Address, Etc. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 10.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Swingline Lenders, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or Swingline Loan, or issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender, any Swingline
Lender, or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

87



--------------------------------------------------------------------------------

(b) Amendments. Subject to Section 2.15(b) and Section 10.02(c) below, except as
otherwise provided in this Agreement, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Loan Parties and the Required Lenders
or by the Loan Parties and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;

(iv) change Section 2.09(c) or 2.18(b) or (c) in a manner that would alter the
ratable reduction of Commitments or the pro rata sharing of payments required
thereby, without the written consent of each Lender affected thereby;

(v) change the payment waterfall provisions of Section 2.20(b) or 8.02 without
the written consent of each Lender;

(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(vii) except as permitted pursuant to Section 10.18, release the Company from
its guarantee obligations under Article 7, without the written consent of each
Lender; or

(viii) except as permitted pursuant to Section 10.18, release all or
substantially all of the value of the Guarantees made by the Guarantors in
respect of the Guaranteed Obligations without the written consent of each
Lender.

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Swingline Lender or any
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, such Swingline Lender or such Issuing Bank, as the case may be (and in no
event shall any such agreement amend, modify or waive any provision of
Section 2.20 without the prior written consent of the Administrative Agent, each
Swingline Lender and each Issuing Bank).

 

88



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, the Administrative Agent
may, with the consent of the Company only, amend, modify or supplement this
Agreement or any of the other Loan Documents to (x) cure any ambiguity,
omission, mistake, defect or inconsistency so long as, in each case, the Lenders
(and, if such amendment, modification or supplement would amend, modify or
otherwise affect the rights or duties of any Issuing Bank or Swingline Lender
hereunder, each applicable Issuing Bank or Swingline Lender) shall have received
at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders (and to each applicable Issuing Bank, as
the case may be), a written notice from the Required Lenders (or, if such
amendment, modification or supplement would amend, modify or otherwise affect
the rights or duties of any Issuing Bank or Swingline Lender hereunder, from
such Issuing Bank or Swingline Lender) stating that the Required Lenders (or
such Issuing Bank, as the case may be) object to such amendment and (y) to add
provisions reasonably deemed necessary or desirable by the Administrative Agent
in connection with statutory or other applicable law of any relevant
jurisdiction in connection with the designation of any Subsidiary Borrowers
after the Effective Date.

Section 10.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Swingline Lender, any Issuing Bank or any
Lender, including the fees, charges and disbursements of counsel for the
Administrative Agent, any Issuing Bank or any Lender (limited to one firm of
counsel and a single firm of local counsel in each relevant jurisdiction, in
each case acting for the foregoing collectively, plus in the case of an actual
or perceived conflict of interest where the person affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected person and, if necessary, of a single
firm of local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for such
affected person)), in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by Company. The Company shall indemnify the Administrative
Agent, each Lead Arranger, each Swingline Lender, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of counsel for any Indemnitee (limited to
one firm of counsel and a single firm of local counsel in each relevant
jurisdiction, in each case acting for the foregoing collectively, plus in the
case of an actual or perceived conflict of interest where the person affected by
such conflict informs the Company of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected person and, if
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for such affected person)), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement

 

89



--------------------------------------------------------------------------------

or instrument contemplated hereby, the performance by the parties hereto of
their respective obligations hereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not any such claim, litigation,
investigation or proceeding is brought by the Company, its Affiliates or any
other Person; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the (i) gross negligence, bad
faith or willful misconduct of such Indemnitee, (ii) any material breach of the
obligations of such Indemnitee under this Agreement or (iii) any dispute among
Indemnitees that does not involve an act or omission by the Company (other than
claims against the Administrative Agent in their capacity as such). This
paragraph (b) shall not apply with respect to Taxes other than any Taxes that
represent claims, losses or damages arising from any non-Tax claim.

(c) Indemnification by Lenders. Each Lender severally agrees to pay any amount
required to be paid by the Company under paragraph (a) or (b) of this
Section 10.03 to the Administrative Agent, each Issuing Bank and each Swingline
Lender, and each Related Party of any of the foregoing Persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Company and without limiting
the obligation of the Company to do so), ratably according to their respective
Applicable Percentage in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Applicable Percentage immediately prior to
such date), from and against any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law (i) the Company shall not assert, and the Company hereby waives, any claim
against any Indemnitee for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet) (other than
to the extent resulting from the gross negligence or willful

 

90



--------------------------------------------------------------------------------

misconduct of, or material breach of any Loan Document by such Indemnitee), and
(ii) no party hereto shall assert, and each such party hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this clause (d)(ii) shall relieve
the Company of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 10.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) no Loan Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and each Issuing Bank (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender or Issuing Bank may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Persons (other than an
Ineligible Person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Company; provided that the Company shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; provided, further, that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any Commitments or Revolving
Loans to a Lender with a Commitment immediately prior to such assignment or an
Affiliate of a Lender;

 

91



--------------------------------------------------------------------------------

(C) each Swingline Lender; and

(D) each Issuing Bank.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Borrowers and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

For the purposes of this Section 10.04(b), the following terms shall have the
following respective meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Person” means (a) a natural person; (b) the Company or any of its
Affiliates; (c) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (c); provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Person if it (i) has not
been established for the primary purpose of acquiring any Loans or Commitments,
(ii) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans and (iii) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business.

 

92



--------------------------------------------------------------------------------

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f)). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Borrowers, shall maintain at one of its offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Issuing Bank and any Lender (with respect to
its own interests only), at any reasonable time and from time to time upon
reasonable prior notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(d), 2.06(d) or (e), 2.07(b), 2.18(d) or 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

93



--------------------------------------------------------------------------------

(c) Participations. Any Lender may, without the consent of the Company, any
other Loan Party, the Administrative Agent, any Swingline Lender or any Issuing
Bank, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Person, in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent, the Issuing
Banks and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitment, Loan, Letter
of Credit or its other obligations under any Loan Document) to any Person except
to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

94



--------------------------------------------------------------------------------

Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article 9 shall survive and remain in
full force and effect regardless of the consummation of the Transactions
contemplated hereby, the payment of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Swingline Lender, each Issuing Bank, and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held, and other obligations at any time owing, by such Lender, such Swingline
Lender, such Issuing Bank or any such Affiliate, to or for the credit or the
account of the Company against any and all of the obligations of the Company now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, such Swingline Lender, or such Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, such Swingline Lender,
Issuing Bank or Affiliate shall have made any demand under this Agreement

 

95



--------------------------------------------------------------------------------

or any other Loan Document and although such obligations of the Company may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender, such Swingline Lender, or such Issuing Bank different from the branch
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so setoff shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.20 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Swingline Lenders, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Swingline Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Swingline
Lender, such Issuing Bank or their respective Affiliates may have. Each Lender,
Swingline Lender and Issuing Bank agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

(c) Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the
Borough of Manhattan), and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any Loan
Party or its properties in the courts of any jurisdiction.

(d) Waiver of Venue. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (c) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

96



--------------------------------------------------------------------------------

(e) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

(f) Waiver of Immunity. To the extent that any Subsidiary Borrower may be or
become entitled, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement or any other Loan Document, to
claim for itself or its properties or revenues any immunity from suit, court
jurisdiction, attachment prior to judgment, attachment in aid of execution of a
judgment, execution of a judgment or from any other legal process or remedy
relating to its obligations under this Agreement or any other Loan Document, and
to the extent that in any such jurisdiction there may be attributed such an
immunity (whether or not claimed), such Borrower hereby irrevocably agrees not
to claim and hereby irrevocably waives such immunity to the fullest extent
permitted by the laws of such jurisdiction.

Section 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12. Confidentiality. (a) Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
the enforcement of rights hereunder or under any other Loan Document,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the

 

97



--------------------------------------------------------------------------------

Company and its Subsidiaries and their obligations, (vii) with the consent of
the Company, (viii) on a confidential basis, to (1) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facilities
provided for herein or (2) the CUSIP Service Bureau or any similar entity in
connection with the issuance or monitoring of identification numbers with
respect to the Loans, (ix) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company, (x) to market data
collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, (xi) to the extent that such
information was already in the Administrative Agent’s or such Lender’s
possession or is independently developed by the Administrative Agent or such
Lender or (xii) for purposes of establishing a “due diligence” defense. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Company; provided that, in
the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 10.13. No Fiduciary Duty, etc. (a) The Company acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that the Administrative Agent,
the Lenders and the Lead Arrangers will not have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and the
Administrative Agent, each Lender and each Lead Arranger is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the Loan Documents and the transactions contemplated herein and therein and
not as a financial advisor or a fiduciary to, or an agent of, the Company or any
other person. The Company agrees that it will not assert any claim against the
Administrative Agent,

 

98



--------------------------------------------------------------------------------

any Lender and any Lead Arranger based on an alleged breach of fiduciary duty by
such party in connection with this Agreement and the transactions contemplated
hereby. Additionally, the Company acknowledges and agrees that the
Administrative Agent, the Lenders and the Lead Arrangers are not advising the
Company as to any legal, tax, investment, accounting, regulatory or any other
matters in any jurisdiction. The Company shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated herein or in the
other Loan Documents, and the Administrative Agent, the Lenders and the Lead
Arrangers shall have no responsibility or liability to the Company with respect
thereto.

(b) The Company further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that the Administrative Agent, each Lender and each
Lead Arranger, together with their respective Affiliates, is a full service
securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, the Administrative Agent, any Lender and any
Lead Arranger may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Company and other companies
with which the Company may have commercial or other relationships. With respect
to any securities and/or financial instruments so held by the Administrative
Agent, any Lender and any Lead Arranger or any of its customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

(c) In addition, the Company acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that the Administrative Agent, each Lender and each
Lead Arranger and its affiliates may be providing debt financing, equity capital
or other services (including financial advisory services) to other companies in
respect of which the Company may have conflicting interests regarding the
transactions described herein and otherwise. The Administrative Agent, the
Lenders and the Lead Arrangers will not use confidential information obtained
from the Company by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Company in connection with the
performance by the Administrative Agent, such Lender and such Lead Arranger of
services for other companies, and the Administrative Agent, the Lenders and the
Lead Arrangers will not furnish any such information to other companies. The
Company also acknowledges that the Administrative Agent, the Lenders and the
Lead Arrangers have no any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Company, confidential
information obtained from other companies.

Section 10.14. Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent, any Issuing Bank
or any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the NYFRB Rate from time to time in effect.

 

99



--------------------------------------------------------------------------------

Section 10.15. AML Laws. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56 (signed
into law October 26, 2001)) (the “Patriot Act”) and other AML Laws, such Lender
may be required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender to identify the Borrowers in
accordance with such AML Laws.

Section 10.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

Section 10.17. Interest Act (Canada).

(a) For the purposes of this Agreement, whenever interest to be paid hereunder
is to be calculated on the basis of 360 days or any other period of time that is
less than a calendar year, the yearly rate of interest to which the rate
determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 360 or such other number of days in such
period, as the case may be.

(b) Each of the Loan Parties confirms that it fully understands and is able to
calculate the rate of interest applicable to the Loans based on the methodology
for calculating per annum rates provided for in this Agreement. Each of the
Lenders agree that if requested in writing by the Borrowers it will calculate
the nominal and effective per annum rate of interest on the Loans outstanding at
the time of such request and provide such information to the Borrowers promptly
following such request; provided that any error in any such calculation, or any
failure to provide such information on request, shall not relieve the Borrowers
or any other Loan Party of any of its obligations under this Agreement or any
other Loan Document, nor result in any liability to the Lenders. Each Loan Party
hereby irrevocably agrees not to plead or assert, whether by way of defense or
otherwise, in any proceeding relating to the Loan Documents, that the interest
payable under the Loan Documents and the calculation thereof has not been
adequately disclosed to the Loan Parties.

Section 10.18. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the Currency of account in all
events relating to Loans denominated in the Specified Currency. The payment

 

100



--------------------------------------------------------------------------------

obligations of the Loan Parties under this Agreement shall not be discharged or
satisfied by an amount paid in another Currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another Currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligations of the Loan Parties in respect
of any such sum due from it to the Administrative Agent or any Lender hereunder
or under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and each
applicable Loan Party hereby, as a separate obligation and notwithstanding any
such judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

Section 10.19. Release of Guarantors. If at any time (a) in compliance with the
terms and provisions of this Agreement, all or substantially all of the equity
interests of any Guarantor (other than the Company) are sold, transferred or
otherwise disposed of in a transaction permitted hereunder to a Person other
than the Company or its Subsidiaries (so that such Guarantor is no longer a
“Subsidiary” at such time), (b) a Guarantor (other than the Company) becomes an
Excluded Foreign Subsidiary or (c) a Guarantor (other than the Company) ceases
to be (or substantially simultaneously with its release as a Guarantor hereunder
will cease to be) a borrower, issuer or guarantor in respect of any of the
Existing Notes or any other Material Indebtedness for borrowed money of the
Company (so that such Guarantor is a borrower, issuer or guarantor of none of
the foregoing Indebtedness at such time), then in each case such Guarantor may,
and in the discretion of the Company upon notice in writing to the
Administrative Agent specifying the reason for such release shall, be released
from its Guarantee in respect of the Guaranteed Obligations and all of its
obligations under this Agreement and the other Loan Documents to which it is a
party, and thereafter such Person shall no longer constitute a Guarantor under
the Loan Documents. At the request of the Company, the Administrative Agent
shall, at the Company’s expense, execute such documents as are necessary to
acknowledge any such release in accordance with this Section 10.19, so long as
the Company shall have provided to the Administrative Agent a certificate,
signed by a Responsible Officer of the Company, certifying as to satisfaction of
the requirements set forth above and the release of such Guarantor’s Guarantee
of the Guaranteed Obligations in compliance with this Agreement.

Section 10.20. Bifurcation. For the avoidance of doubt, the parties hereto
acknowledge and agree that, notwithstanding anything to the contrary in this
Agreement or any of the other Loan Documents, and notwithstanding that certain
Excluded Foreign Subsidiaries may each be a Subsidiary Borrower and a Loan Party
from time to time, (a) the Obligations of any Excluded Foreign Subsidiary under
this Agreement or any of the other Loan Documents shall, for so long as such
Person is an Excluded Foreign Subsidiary, be expressly limited to the
Obligations of such Excluded Foreign Subsidiary and shall be several from but
not joint with the Obligations of any

 

101



--------------------------------------------------------------------------------

other Loan Party and (b) no Excluded Foreign Subsidiary shall, for so long as
such Person is an Excluded Foreign Subsidiary, provide any Guarantee in respect
of any Obligations of any other Loan Party; provided that nothing in this
Section 10.20 shall be construed to limit or otherwise modify any express
Guarantee of the Obligations of any Excluded Foreign Subsidiary provided under
this Agreement or any other Loan Document by any Loan Party other than an
Excluded Foreign Subsidiary.

Section 10.21. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 10.22. Effect of the Amendment and Restatement of the Existing Credit
Agreement. (a) Upon the occurrence of the Effective Date, (i) the Existing
Credit Agreement shall be amended and restated in its entirety by this
Agreement, (ii) each of the commitments of the Existing Lenders under the
Existing Credit Agreement shall be terminated and, to the extent that such
Persons constitute Lenders hereunder, shall be replaced with their respective
Commitments hereunder, (iii) any then existing LC Exposure (as defined in the
Existing Credit Agreement) of the Existing Lenders under the Existing Credit
Agreement shall be deemed to have been reallocated as LC Exposure (as defined in
this Agreement) among the Lenders hereunder in accordance with their Applicable
Percentages and (iv) all accrued and unpaid interest and fees (including
facility fees, letter of credit fees and facing fees) and other amounts owing
under the Existing Credit Agreement (except the principal amount of the loans
thereunder and to the extent letters of credit thereunder are converted to
Letters of Credit hereunder in accordance with Section 2.06(k)) shall have been
repaid by the Company under the Existing Credit Agreement, whether or not such
interest, fees or other amounts are actually due and payable at such time
pursuant to the Existing Credit Agreement. The parties hereto acknowledge and
agree that, except as otherwise expressly provided herein, this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation of the Obligations under the Existing
Credit Agreement or the other Loan Documents as in effect prior to the Effective
Date and which remain outstanding as of the Effective Date.

 

102



--------------------------------------------------------------------------------

(b) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the other Loan Documents remain in full force and
effect.

[Signature pages follow]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEWELL BRANDS INC.,

as the Company

By:  

/s/ Robert Westreich

  Name:   Robert Westreich   Title:   Senior Vice President, Treasurer & Chief
Tax Officer

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

NEWELL INDUSTRIES CANADA ULC,

as a Subsidiary Borrower

By:  

/s/ Robert Westreich

  Name:   Robert Westreich   Title:   Senior Vice President, Treasurer and Chief
Tax Officer

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

NEWELL BRANDS APAC TREASURY LIMITED,

as a Subsidiary Borrower

By:  

/s/ Bradford Ryan Turner

  Name: Bradford Ryan Turner   Title:   Director

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

NEWELL LUXEMBOURG FINANCE S.À R.L.,

as a Subsidiary Borrower

By:  

/s/ Emmanuel De Paepe

  Name: Emmanuel De Paepe   Title:   Class A Manager

JARDEN LUX FINCO S.À R.L.,

as a Subsidiary Borrower

By:  

/s/ Emmanuel De Paepe

  Name: Emmanuel De Paepe   Title:   Class A Manager

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, as a Lender and as an Issuing Bank

By:  

/s/ Tony Yung

  Name:   Tony Yung   Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender and as an Issuing Bank

By:  

/s/ Kayla Yuan

  Name:   Kayla Yuan   Title:   Associate

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and as an Issuing Bank

By:  

/s/ Ritam Bhalla

  Name:   Ritam Bhalla   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A as a Lender and as an Issuing Bank

By:  

/s/ Janet S. Miles

  Name:   Janet S. Miles   Title:  

Vice President

Citibank, N.A.

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender and as an Issuing Bank

By:  

/s/ Emily E. Barker

  Name:   Emily E. Barker   Title:   Vice President     # 22403

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and as an Issuing Bank

By:  

/s/ Gordon MacArthur

  Name:   Gordon MacArthur   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Lender By:  

/s/ William O’Daly

  Name:   William O’Daly   Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name:   D. ANDREW MALETTA   Title:   AUTHORIZED SIGNATORY

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Annie Carr

  Name:   Annie Carr   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as a Lender By:
 

/s/ George Stoecklein

  Name:   George Stoecklein   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

/s/ Timothy J. Ambrose

  Name:   Timothy J. Ambrose   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank

By:  

/s/ Mark Holm

  Name:   Mark Holm   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch, as a Lender By:  

/s/ Sean Hassett

  Name:   Sean Hassett   Title:   Director By:  

/s/ Cormac Langford

  Name:   Cormac Langford   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender By:  

/s/ Eric Siebert

  Name:   Eric Siebert   Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:  

/s/ Kenneth R. Fieler

  Name:   Kenneth R. Fieler   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01A

Commitments

 

Name of Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 107,500,000.00  

Bank of America, N.A.

   $ 107,500,000.00  

Barclays Bank PLC

   $ 107,500,000.00  

Citibank, N.A.

   $ 107,500,000.00  

HSBC Bank USA, National Association

   $ 107,500,000.00  

Royal Bank of Canada

   $ 107,500,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 91,000,000.00  

Goldman Sachs Bank USA

   $ 91,000,000.00  

MUFG Bank, Ltd.

   $ 91,000,000.00  

PNC Bank, National Association

   $ 91,000,000.00  

Wells Fargo Bank, National Association

   $ 91,000,000.00  

ING Bank N.V., Dublin Branch

   $ 50,000,000.00  

The Northern Trust Company

   $ 50,000,000.00  

U.S. Bank National Association

   $ 50,000,000.00  

TOTAL

   $ 1,250,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 2.01B

Swingline Commitments

 

Name of Lender

   Commitment  

N/A

      $ 0  



--------------------------------------------------------------------------------

SCHEDULE 2.01C

Applicable LC Fronting Sublimit

 

Name of Lender

   LC Fronting Sublimit  

JPMorgan Chase Bank, N.A.

   $ 16,666,666.70  

Barclays Bank PLC

   $ 16,666,666.66  

Citibank, N.A.

   $ 16,666,666.66  

HSBC Bank USA, National Association

   $ 16,666,666.66  

Bank of America, N.A.

   $ 16,666,666.66  

Royal Bank of Canada

   $ 16,666,666.66  

TOTAL

   $ 100,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 2.06

Existing Letters of Credit

 

                      ISSUED      CURRENT  

ISSUING BANK

   LC #     

APPLICANT

  

BENEFICIARY

   AMOUNT      OUTSTANDING           

NATIONAL UNION FIRE

     

BANK OF

      THE YANKEE    INSURANCE CO OF      

AMERICA, N.A.

     68034921      CANDLE CO    PITTSBURGH, PA    $ 606,000.00      $ 198,486.00
           AMERICAN                ALTERNATIVE      

BANK OF

      THE YANKEE    INSURANCE      

AMERICA, N.A.

     68034922      CANDLE CO    CORPORATION    $ 300,000.00      $ 300,000.00  
      STUHLBARG         

BANK OF

      INTERNATIONAL    FREIGHTWAYS TAX      

AMERICA, N.A.

     68047698      SALES    AND CUSTOM    EUR 25,000.00      EUR 25,000.00     
      NATIONAL UNION FIRE             JARDEN    INSURANCE CO OF      

CITIBANK, N.A.

     69607873      CORPORATION    PITTSBURGH, PA    $ 461,052.00      $
343,539.00            NATIONAL UNION FIRE             JARDEN    INSURANCE CO OF
     

CITIBANK, N.A.

     69607872      CORPORATION    PITTSBURGH, PA    $ 51,448.00      $ 51,488.00
        JARDEN    U.S. ENVIRONMENTAL      

CITIBANK, N.A.

     69607871      CORPORATION    PROTECTION AGENCY    $ 450,000.00      $
450,000.00         JARDEN                PLASTICS                SOLUTIONS      
         PUERTO RICO,    ALC INDUSTRIAL      

CITIBANK, N.A.

     69610929      LLC    DEVELOPMENT CORP    $ 1,500,000.00      $ 1,500,000.00
        JARDEN    ZURICH AMERICAN      

CITIBANK, N.A.

     69608145      CORPORATION    INSURANCE COMPANY    $ 8,000,000.00      $
2,500,000.00  

CITIBANK, N.A.

     69612663      ALLTRISTA    SACMI IMOLA S.C.    EUR  2,241,071.00      EUR
 2,241,071.00         PLASTICS         



--------------------------------------------------------------------------------

      ALLTRISTA         

CITIBANK, N.A.

   69613865    PLASTICS      SACMI IMOLA S.C.      EUR 1,043,990.00      EUR
 1,043,990.00  

JPMORGAN

              

CHASE BANK,

      NEWELL      TRAVELERS        

N.A.

   TFTS-974146    BRANDS INC.      INDEMNITY COMPANY      $ 8,428,000.00      $
3,428,000.00  

JPMORGAN

           JUMBO CAPITAL        

CHASE BANK,

      JARDEN      CHELMSFORD        

N.A.

   TFTS-946729    CORPORATION      PARTNERS      $ 100,000.00      $ 100,000.00
 

JPMORGAN

              

CHASE BANK,

      SUNBEAM      ACE AMERICAN        

N.A.

   TSTS-870506    PRODUCTS, INC.      INSURANCE COMPANY      $ 251,881.00      $
251,881.00              STATE OF CT DEPT OF        

JPMORGAN

           ECONOMIC &        

CHASE BANK,

      JARDEN      COMMUNITY        

N.A.

   TFTS-971310    CORPORATION      DEVELOPMENT      $ 2,000,000.00      $
2,000,000.00  

JPMORGAN

              

CHASE BANK,

      NEWELL      OLD REPUBLIC        

N.A.

   TFTS-971309    BRANDS INC.      INSURANCE COMPANY      $ 4,787,045.00      $
4,787,045.00  

ROYAL BANK

      NEWELL      OLD REPUBLIC        

OF CANADA

   6696/S26389    BRANDS INC.      INSURANCE COMPANY      $ 7,180,567.00      $
10,180,567.00  

WELLS FARGO

      JARDEN         

BANK, N.A.

   SC7003372W    CORPORATION      JDK REAL ESTATE LLC      $ 100,000.00      $
100,000.00  

WELLS FARGO

           TORKIN MANES COHEN        

BANK, N.A.

   SC7003374W    POLARPARK INC      ARBUS LLP      CAD 163,068.40      CAD
163,068.40  



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Indebtedness

 

1.

Loan and Servicing Agreement, dated as of October 3, 2016, as amended,
supplemented or modified from time to time, by and among Jarden Receivables,
LLC, as borrower, the Borrower, as servicer, the conduit lenders, the committed
lenders and the managing agents named therein, Wells Fargo Bank, National
Association, as issuing lender, PNC Bank, National Association, as
administrative agent, and PNC Capital Markets LLC, as structuring agent.

 

2.

Receivables Contribution and Sale Agreement, dated as of October 3, 2016, as
amended, supplemented or modified from time to time, by and among Jarden
Receivables, LLC, the originators party thereto, the Borrower, as servicer, PNC
Bank, National Association, as administrative agent and as a managing agent,
Wells Fargo Bank, National Association, as issuing lender and each managing
agent party thereto.



--------------------------------------------------------------------------------

SCHEDULE 6.03(b)

Existing Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                              2.    Assignee:   
                                                [and is an [Affiliate] [Approved
Fund] of [identify Lender]1]

 

1

Select as applicable.



--------------------------------------------------------------------------------

3.    Borrower[s]:    [Newell Brands Inc.]/[Subsidiary Borrower]2 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Second Amended and
Restated Credit Agreement dated as of December 12, 2018 among Newell Brands
Inc., as the Company, the Subsidiary Borrowers from time to time party thereto,
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent 6.   
Assigned Interest:   

 

Facility Assigned3

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans4      $        $          %      $        $          %      $  
     $          %  

Effective Date: _____________ ___, 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

2

Select as applicable.

3

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment.

4

Set forth, to at least 9 decimals, the percentage of the Commitment/Loans of all
Lenders thereunder that the Assigned Interest represents.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

[Consented to and]5 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
[and an Issuing Bank]6 By:  

                     

  Title: Consented to: [NEWELL BRANDS INC. By:  

                              

  Title:]7 [[NAME OF ISSUING BANK] as an Issuing Bank By:  

                                      

  Title:]8 [[NAME OF SWINGLINE LENDER] as a Swingline Lender By:  

                              

  Title:]9

 

5

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6 

To be added only if the consent of the Issuing Banks is required by the terms of
the Credit Agreement.

7

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

8

To be added only if the consent of the Issuing Banks is required by the terms of
the Credit Agreement.

9

To be added only if the consent of the Swingline Lenders is required by the
terms of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of the Credit Agreement or any other Loan Document, (iv) any
requirements under applicable law for the Assignee to become a lender under the
Credit Agreement or to charge interest at the rate set forth therein from time
to time or (v) the performance or observance by Company, any of its Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
the Credit Agreement or any other Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender and their respective Related
Parties, and (v) if it is a Foreign Lender, attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender and their respective
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement and the other Loan Documents are required
to be performed by it as a Lender.

 

A-1-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

GUARANTOR JOINDER AGREEMENT

GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of [________], 201[_],
among Newell Brands Inc. (the “Company”), [Insert name of each New Guarantor], a
[Insert jurisdiction and type of organization for each New Guarantor] (each, a
“New Guarantor”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

The Company, the Subsidiary Borrowers party thereto, the existing Guarantors
party thereto, the Lenders party thereto and the Administrative Agent are
parties to a Second Amended and Restated Credit Agreement dated as of
December 12, 2018 (as amended, supplemented and otherwise modified and in effect
from time to time, the “Credit Agreement”). Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Credit
Agreement.

Under the Credit Agreement, the Lenders and Issuing Banks have agreed, upon the
terms and subject to the conditions therein set forth, to make Commitments and
Loans from time to time to the various Borrowers thereunder and to issue Letters
of Credit from time to time to the Company, and the Company is required to cause
each New Guarantor to become a Guarantor under the Credit Agreement pursuant to
the terms of Section 5.10 of the Credit Agreement. Upon execution of this
Agreement by each of the Company, each New Guarantor and the Administrative
Agent, (x) each New Guarantor shall be a party to the Credit Agreement and shall
constitute a “Guarantor” for all purposes thereunder and under each other Loan
Document with the same force and effect as if originally named in the Credit
Agreement as a Guarantor, (y) each reference to the “Guarantors” or the “Loan
Parties” in the Credit Agreement and in all other Loan Documents shall, from the
date hereof, subject to Section 10.19 of the Credit Agreement, be deemed to
include each New Guarantor and (z) each New Guarantor hereby agrees to be bound
by all the obligations of a Guarantor under the Credit Agreement and all the
other Loan Documents, as applicable. Without limiting the generality of the
foregoing, each New Guarantor hereby (i) makes and undertakes, as the case may
be, each covenant, waiver, representation and warranty made by the other
Guarantors pursuant to the Credit Agreement and any other Loan Document, as
applicable, each of which is hereby incorporated by reference, and agrees to be
bound by all covenants, waivers, agreements and obligations of the other
Guarantors pursuant to the Credit Agreement and any other Loan Document, as
applicable, and (ii) represents and warrants that such New Guarantor has duly
executed and delivered this Agreement and that this Agreement constitutes its
legal, valid and binding obligations, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

B-1



--------------------------------------------------------------------------------

This Agreement shall constitute a “Loan Document” for all purposes under the
Credit Agreement and the other Loan Documents. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of and be enforceable by each of the parties hereto and its
successors and assigns; provided that no New Guarantor may assign any of its
rights, obligations or interest hereunder except as permitted by the Credit
Agreement. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. In
the event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.
This Agreement shall be construed and enforced in accordance with and governed
by the law of the State of New York.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Company have caused this
Guarantor Joinder Agreement to be duly executed and delivered as of the day and
year first above written.

 

NEW GUARANTORS: [NAME OF NEW GUARANTOR] By:  

                          

  Name:   Title: COMPANY: NEWELL BRANDS INC. By:  

                                      

  Name:   Title:

 

B-3



--------------------------------------------------------------------------------

Accepted and agreed: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

                 

  Name:   Title:

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

SUBSIDIARY BORROWER JOINDER AGREEMENT

SUBSIDIARY BORROWER JOINDER AGREEMENT (this “Agreement”) dated as of [________],
201[_], among Newell Brands Inc. (the “Company”), [Insert name of Subsidiary
Borrower], a [________] (the “Subsidiary Borrower”), and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”).

The Company, the Subsidiary Borrowers party thereto, the Guarantors from time to
time party thereto, the Lenders party thereto and the Administrative Agent are
parties to a Second Amended and Restated Credit Agreement dated as of
December 12, 2018 (as amended, supplemented and otherwise modified and in effect
from time to time, the “Credit Agreement”). Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Credit
Agreement.

The Company hereby designates [________] (the “Subsidiary Borrower”), a
Wholly-Owned Subsidiary of the Company and a [Insert type of organization of the
Subsidiary Borrower] duly [incorporated] [organized] under the laws of
[State/Country], as a Borrower in accordance with Section 2.05 of the Credit
Agreement until such designation is terminated in accordance therewith. Upon the
effectiveness of such designation in accordance with Section 2.05 of the Credit
Agreement, the Subsidiary Borrower shall be a Borrower entitled to [Insert as
applicable:] [borrow Revolving Loans] [borrow Revolving Loans (other than ABR
Loans)]10 and request the issuance of Letters of Credit.

The Subsidiary Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Borrower under the
Credit Agreement, agrees to perform all of its Obligations thereunder and under
the other Loan Documents and agrees and confirms that, upon the effectiveness of
such designation, it shall be a Borrower for purposes of the Credit Agreement
and agrees to be bound by and to perform and comply with the terms and
provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement. The Subsidiary Borrower hereby authorizes and
empowers the Company to act as its representative and attorney-in-fact for the
purposes of signing documents and giving and receiving notices (including
notices of borrowing under Article II of the Credit Agreement) and other
communications in connection with the Credit Agreement and the transactions
contemplated thereby and for the purposes of modifying or amending any provision
of the Credit Agreement and further agrees that the Administrative Agent, the
Issuing Banks and the Lenders may conclusively rely on the foregoing
authorization.

 

10

A Foreign Subsidiary of the Company shall only be permitted to be designated to
borrow Revolving Loans (other than ABR Loans).

 

C-1



--------------------------------------------------------------------------------

The Company hereby represents and warrants to the Administrative Agent, the
Issuing Banks and the Lenders that, immediately before and after giving effect
to this Agreement in accordance with Section 2.05 of the Credit Agreement,
(i) the representations and warranties set forth in Article III of the Credit
Agreement are true and correct as if made on and as of the date hereof and as if
each of the representations and warranties in Sections 3.01, 3.02, 3.03, 3.09
and 3.12 specifically included a reference to the Subsidiary Borrower and
(ii) no Default has occurred and is continuing. The Subsidiary Borrower hereby
represents and warrants (only with respect to itself and its Subsidiaries) to
the Administrative Agent, the Issuing Banks and the Lenders that, immediately
before and after giving effect to this Agreement in accordance with Section 2.05
of the Credit Agreement, the representations and warranties set forth in Article
III of the Credit Agreement are true and correct with respect to the Subsidiary
Borrower and its Subsidiaries.

This Agreement shall constitute a “Loan Document” for all purposes under the
Credit Agreement and the other Loan Documents. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of and be enforceable by each of the parties hereto and its
successors and assigns; provided that the Subsidiary Borrower may not assign any
of its rights, obligations or interest hereunder except as permitted by the
Credit Agreement. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. In
the event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.
This Agreement shall be construed and enforced in accordance with and governed
by the law of the State of New York.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary Borrower and the Company have caused this
Subsidiary Borrower Joinder Agreement to be duly executed and delivered as of
the day and year first above written.

 

SUBSIDIARY BORROWER

 

[NAME OF SUBSIDIARY BORROWER] By:  

                     

  Name:   Title: COMPANY NEWELL BRANDS INC. By:  

                 

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

Accepted and agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

                          

  Name:   Title:

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 12, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Newell Brands Inc., as the
Company, the Subsidiary Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a copy of a certificate of its non-U.S. Person status on IRS Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Applicable Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Applicable
Borrower and the Administrative Agent with a copy of a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                 

  Name:   Title: Date:                              , 201[_]

 

D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 12, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Newell Brands Inc., as the
Company, the Subsidiary Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a copy of a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a copy of a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                 

  Name:   Title: Date:                         , 201_

 

D-2-1



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 12, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Newell Brands Inc., as the
Company, the Subsidiary Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a copy of IRS Form
W-8IMY accompanied by a copy of one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender, and (2) the
undersigned shall have at all times furnished such Lender with a copy of a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                 

  Name:   Title: Date:                              , 201_

 

D-3-1



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 12, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Newell Brands Inc., as the
Company, the Subsidiary Borrowers from time to time party thereto, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a copy of IRS Form W-8IMY accompanied by a copy of one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Applicable Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Applicable Borrower and the
Administrative Agent with a copy of a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                 

  Name:   Title: Date:                         , 201_

 

D-4-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

PROMISSORY NOTE

 

$[_________]       [______], 201[_]

New York, New York

FOR VALUE RECEIVED, [Insert applicable Borrower], a [Insert jurisdiction and
type of organization for applicable Borrower] (the “Company”), hereby promises
to pay to [NAME OF LENDER] (the “Lender”), at such of the offices of JPMorgan
Chase Bank, N.A. as shall be notified to the Company from time to time, the
aggregate unpaid principal amount of the Revolving Loans in the applicable
currencies and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Revolving Loan, at such office, in like money and
funds, for the period commencing on the date of such Revolving Loan until such
Revolving Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Revolving Loan made by the Lender to the Company, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this note (this “Note”),
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Company to make a payment
when due of any amount owing under the Credit Agreement or hereunder in respect
of the Revolving Loans made by the Lender to the Company.

This Note evidences Revolving Loans made by the Lender to the Company under the
Second Amended and Restated Credit Agreement dated as of December 12, 2018 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”) among the Company, the Subsidiary Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the lenders from time
to time party thereto (including the Lender) and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms used but not defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Revolving Loans
upon the terms and conditions specified therein.

Except as permitted by Section 10.04 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

[APPLICABLE BORROWER]



--------------------------------------------------------------------------------

By  

_                

  Name:   Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE OF LOANS

This Note evidences Revolving Loans made, continued or converted under the
within described Credit Agreement to the Company, on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the continuations,
conversions and payments and prepayments of principal set forth below:

 

Date

   Principal
Amount of
Loan    Type of
Loan    Interest
Rate    Duration
of Interest
Period (if
any)    Amount
Paid,
Prepaid,
Continued
or
Converted    Notation
Made by

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

                

  

 

  

 

  

 

  

 

  

 

  

 

 

4